Exhibit 10.4

THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION. If you are in
any doubt as to the action you should take, you are recommended to seek your own
financial advice immediately from your stockbroker, bank manager, accountant or
other independent financial adviser authorised under the Financial Services and
Markets Act 2000, if you are in the United Kingdom, or from another
appropriately authorised independent financial adviser if you are taking advice
in a territory outside the United Kingdom.

If you have sold or otherwise transferred all of your Climate Exchange Shares,
please send this document together with the accompanying documents at once to
the purchaser or transferee, or to the stockbroker, bank or other agent through
whom the sale or transfer was effected, for transmission to the purchaser or
transferee. However, such documents should not be forwarded or transmitted in or
into any jurisdiction in which such act would constitute a violation of the
relevant laws of such jurisdiction.

The distribution of this document in or into jurisdictions other than the United
Kingdom and the Isle of Man may be restricted by the laws of those jurisdictions
and therefore persons into whose possession this document comes should inform
themselves about, and observe, any such restrictions. Failure to comply with any
such restrictions may constitute a violation of the securities laws of any such
jurisdiction.

 

 

Recommended Cash Acquisition by

Aether Ios Limited

(“Bidco”)

(a wholly-owned subsidiary of IntercontinentalExchange, Inc.)

of

Climate Exchange plc

to be effected by means of a scheme of arrangement between Climate Exchange plc
and holders of Scheme Shares

under section 152 of the Isle of Man Companies Act 1931 (as amended)

 

 

This document should be read as a whole. Your attention is drawn to the letter
from the Chairman of Climate Exchange in Part One of this document, which
contains the unanimous recommendation of the Climate Exchange Directors that you
vote in favour of the Scheme at the Court Meeting and the Special Resolution to
be proposed at the Climate Exchange EGM. A letter from J.P. Morgan Cazenove and
Kinmont explaining the Scheme appears in Part Two of this document.

Notices of the Court Meeting and Climate Exchange EGM, each of which will be
held at One Bunhill Row, London EC1Y 8YY on 2 July 2010, are set out in Parts
Ten and Eleven of this document, respectively. The Court Meeting will start at
9.30 a.m. on that date and the Climate Exchange EGM at 9.45 a.m. or as soon
thereafter as the Court Meeting is concluded or adjourned.

Climate Exchange Shareholders are informed that, in order for their votes to be
counted at the Court Meeting and the Climate Exchange EGM, they must complete
and return the enclosed blue and yellow forms of proxy in accordance with the
instructions printed thereon as soon as possible, but in any event so as to be
received by Climate Exchange’s receiving agent, Computershare Investor Services
(Jersey) Limited, Queensway House, Hilgrove Street, St Helier, Jersey JE1 1ES,
not later than 48 hours before the relevant meeting. Forms of proxy may also be
sent by facsimile transmission to Computershare Investor



--------------------------------------------------------------------------------

Services (Jersey) Limited on 0870 873 5851 (from within the British Isles) or
+44 870 873 5851 (from outside the British Isles). Climate Exchange Shareholders
who hold Climate Exchange Shares in CREST may also appoint a proxy using CREST
by following the instructions set out in paragraph 12 of Part Two of this
document. If the blue form of proxy for the Court Meeting is not lodged by the
relevant time, it may be handed to the Chairman of the Court Meeting before the
start of that meeting and will still be valid. However, in the case of the
Climate Exchange EGM, if the yellow form of proxy is not lodged by the relevant
time, it will be invalid. The action to be taken by Climate Exchange
Shareholders is further described on page 2 and in paragraph 12 of Part Two of
this document.

Climate Exchange ADS Holders should refer to Part Six of this document, which
contains important information relevant to such holders.

If you have any questions about this document, the Court Meeting or the Climate
Exchange EGM, have not received both forms of proxy or are in any doubt as to
how to complete the forms of proxy, please call Computershare between 8.30 a.m.
and 5.30 p.m. Monday to Friday (except public holidays) on 01534 281 839 (from
within the British Isles) or +44 1534 281 839 (from outside the British Isles).
Calls will be charged at national or international rates as the case may be.
Please note that calls may be monitored or recorded and Computershare cannot
provide financial or tax advice or advice on the merits of the Scheme.

Morgan Stanley is acting as exclusive financial adviser to ICE and Bidco and no
one else in connection with the Acquisition and will not be responsible to
anyone other than ICE and Bidco for providing the protections afforded to
clients of Morgan Stanley nor for providing advice in relation to the
Acquisition or any matter referred to herein.

J.P. Morgan plc, which conducts its UK investment banking business as J.P.
Morgan Cazenove and is authorised and regulated by the UK Financial Services
Authority, is acting exclusively for Climate Exchange and for no one else in
connection with the Acquisition and will not be responsible to anyone other than
Climate Exchange for providing the protections afforded to clients of J.P.
Morgan plc nor for providing advice in relation to the Acquisition or any
matters referred to herein.

Kinmont, which is authorised and regulated by the UK Financial Services
Authority, is acting exclusively for Climate Exchange and for no one else in
connection with the Acquisition and will not be responsible to anyone other than
Climate Exchange for providing the protections afforded to clients of Kinmont
nor for providing advice in relation to the Acquisition or any matters referred
to herein.

Fox-Pitt, Kelton, which is authorised and regulated by the UK Financial Services
Authority, is acting exclusively for Climate Exchange and for no one else in
connection with the Acquisition and will not be responsible to anyone other than
Climate Exchange for providing the protections afforded to clients of Fox-Pitt,
Kelton nor for providing advice in relation to the Acquisition or any matters
referred to herein.

Capitalised words and phrases used in this document have the meaning given to
them in Part Nine of this document.

A copy of this document has been made available on the Climate Exchange website
at www.climateexchangeplc.com and the ICE website at www.theice.com.

Date: 28 May 2010



--------------------------------------------------------------------------------

IMPORTANT NOTICE

The release, publication or distribution of this document in or into
jurisdictions other than the United Kingdom and the Isle of Man may be
restricted by the law of those jurisdictions and therefore any persons in such
jurisdictions into whose possession this document comes should inform themselves
about and observe such restrictions. Any failure to comply with the applicable
restrictions may constitute a violation of the securities laws of such
jurisdiction. This document does not constitute an offer or invitation to
purchase or subscribe for any securities or a solicitation of any vote or
approval of an offer to buy any securities pursuant to this document or
otherwise in any jurisdiction in which such offer, invitation or solicitation is
unlawful. This document has been prepared for the purposes of complying with
English law, Isle of Man law, the AIM Rules and the City Code and the
information disclosed may not be the same as that which would have been
disclosed if this document had been prepared in accordance with the laws of
jurisdictions outside of the United Kingdom and the Isle of Man.

The Acquisition relates to the shares of an Isle of Man company and is proposed
to be made by means of a scheme of arrangement under Isle of Man company law. A
transaction effected by means of a scheme of arrangement is not subject to the
tender offer rules under the Exchange Act. Accordingly, the Scheme is subject to
the disclosure requirements, rules and practices applicable in the United
Kingdom and the Isle of Man to schemes of arrangement, which differ from the
requirements of the U.S. tender offer rules. Financial information included in
or incorporated by reference into this document has been prepared in accordance
with International Financial Reporting Standards as adopted by the European
Union, which may not be comparable to the financial statements of U.S.
companies.

The statements contained in this document are made as at the date of this
document, unless some other time is specified in relation to them, and delivery
of this document shall not give rise to any implication that there has been no
change in the facts set forth in this document since such date. Nothing in this
document shall be deemed to be a forecast, projection or estimate of the future
financial performance of Climate Exchange, the Wider Climate Exchange Group, ICE
or the Wider ICE Group except where otherwise stated.

CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS

This document contains certain statements that are or may be forward-looking.
These statements typically contain words such as “intends”, “expects”,
“anticipates”, “estimates” and words of similar import. By their nature,
forward-looking statements involve risk and uncertainty because they relate to
events and depend on circumstances that will occur in the future. There are a
number of factors that could cause actual results and developments to differ
materially from those expressed or implied by such forward-looking statements.
These factors include, but are not limited to, factors identified elsewhere in
this document as well as the following possibilities: future revenues are lower
than expected; costs or difficulties relating to the integration of the business
of ICE and Climate Exchange or of other future acquisitions, are greater than
expected; expected cost savings from the transaction or from other future
acquisitions are not fully realised or realised within the expected time frame;
competitive pressures in the industry increase; general economic conditions or
conditions affecting the relevant industries, whether internationally or in the
place ICE and Climate Exchange do business, are less favourable than expected;
and/or conditions in the securities market are less favourable than expected.

DEALING DISCLOSURE REQUIREMENTS

Under Rule 8.3(a) of the City Code, any person who is interested in 1 per cent.
or more of any class of relevant securities of an offeree company or of any
paper offeror (being any offeror other than an offeror in



--------------------------------------------------------------------------------

respect of which it has been announced that its offer is, or is likely to be,
solely in cash) must make an Opening Position Disclosure following the
commencement of the offer period and, if later, following the announcement in
which any paper offeror is first identified. An Opening Position Disclosure must
contain details of the person’s interests and short positions in, and rights to
subscribe for, any relevant securities of each of: (i) the offeree company; and
(ii) any paper offeror(s). An Opening Position Disclosure by a person to whom
Rule 8.3(a) applies must be made by no later than 3.30 p.m. (London time) on the
10th business day following the commencement of the offer period and, if
appropriate, by no later than 3.30 p.m. (London time) on the 10th business day
following the announcement in which any paper offeror is first identified.
Relevant persons who deal in the relevant securities of the offeree company or
of a paper offeror prior to the deadline for making an Opening Position
Disclosure must instead make a Dealing Disclosure.

Under Rule 8.3(b) of the City Code, any person who is, or becomes, interested in
1 per cent. or more of any class of relevant securities of the offeree company
or of any paper offeror must make a Dealing Disclosure if the person deals in
any relevant securities of the offeree company or of any paper offeror. A
Dealing Disclosure must contain details of the dealing concerned and of the
person’s interests and short positions in, and rights to subscribe for, any
relevant securities of each of: (i) the offeree company; and (ii) any paper
offeror, save to the extent that these details have previously been disclosed
under Rule 8. A Dealing Disclosure by a person to whom Rule 8.3(b) applies must
be made by no later than 3.30 p.m. (London time) on the business day following
the date of the relevant dealing.

If two or more persons act together pursuant to an agreement or understanding,
whether formal or informal, to acquire or control an interest in relevant
securities of an offeree company or a paper offeror, they will be deemed to be a
single person for the purpose of Rule 8.3.

Opening Position Disclosures must also be made by the offeree company and by any
offeror and Dealing Disclosures must also be made by the offeree company, by any
offeror and by any persons acting in concert with any of them (see Rules 8.1,
8.2 and 8.4).

Details of the offeree and offeror companies in respect of whose relevant
securities Opening Position Disclosures and Dealing Disclosures must be made can
be found in the Disclosure Table on the Panel’s website at
www.thetakeoverpanel.org.uk, including details of the number of relevant
securities in issue, when the Acquisition period commenced and when any offeror
was first identified. If you are in any doubt as to whether you are required to
make an Opening Position Disclosure or a Dealing Disclosure, you should contact
the Panel’s Market Surveillance Unit on +44 (0)20 7638 0129.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

EXPECTED TIMETABLE OF PRINCIPAL EVENTS

   1

ACTION TO BE TAKEN

   2

PART ONE: LETTER FROM THE CHAIRMAN OF CLIMATE EXCHANGE

   4 1.   Introduction    4 2.   Summary of the terms of the Acquisition    5 3.
  Background to and reasons for the recommendation    5 4.   Strategic rationale
for the Acquisition    6 5.   Conditions    7 6.   Information on Climate
Exchange    8 7.   Information on ICE and Bidco    8 8.   Management and
employees    8 9.   Climate Exchange Share Schemes    9 10.   Warrants    10 11.
  Irrevocable undertakings    11 12.   Shareholder meetings and action to be
taken by Climate Exchange Shareholders    11 13.   Cancellation of trading,
re-registration, termination of Climate Exchange ADS programme and settlement of
cash consideration    11 14.   Overseas holders of Climate Exchange Shares and
Climate Exchange ADSs    11 15.   Recommendation    12 16.   Further information
   12 PART TWO: EXPLANATORY STATEMENT    13 1.   Introduction    13 2.   Summary
of the terms of the Acquisition and the Scheme    14 3.   Climate Exchange
meetings    16



--------------------------------------------------------------------------------

4.

  Sanction of the Scheme by the Court    17

5.

  Financing    18

6.

  The Climate Exchange Directors and the effect of the Scheme on their interests
   18

7.

  Cancellation of trading of Climate Exchange Shares, re-registration,
termination of Climate Exchange ADS programme and settlement of cash
consideration    18

8.

  Right to implement the Acquisition by way of an Offer    20

9.

  Climate Exchange Share Schemes    20

10.

  Warrants    21

11.

  Overseas holders of Climate Exchange Shares and Climate Exchange ADSs    21

12.

  Actions to be taken    21

13.

  Further information    23 PART THREE: CONDITIONS TO THE IMPLEMENTATION OF THE
SCHEME AND THE ACQUISITION AND FURTHER TERMS OF THE ACQUISITION    24 PART FOUR:
THE SCHEME OF ARRANGEMENT    34 PART FIVE: FINANCIAL INFORMATION ON CLIMATE
EXCHANGE    39 PART SIX: ADDITIONAL INFORMATION FOR OVERSEAS HOLDERS OF CLIMATE
EXCHANGE SHARES AND CLIMATE EXCHANGE ADSs    40 PART SEVEN: ADDITIONAL
INFORMATION ON CLIMATE EXCHANGE, ICE AND BIDCO    43

1.

  Responsibility    43

2.

  Directors    43

3.

  Market quotations    44

4.

  Interests in relevant Climate Exchange securities    45

5.

  Dealings in relevant Climate Exchange securities    47

6.

  Interests in relevant ICE securities    48

7.

  Dealings in relevant ICE securities    48

8.

  Interests and dealings – general    48

9.

  Directors’ service contracts and emoluments    50



--------------------------------------------------------------------------------

10.   Material contracts    52 11.   Irrevocable undertakings    55 12.   Cash
confirmation    56 13.   Persons acting in concert    56 14.   No material
change    57 15.   Consents    57 16.   Sources of information and bases of
calculations    57 17.   Documents available for inspection    58 PART EIGHT:
TAXATION    59 PART NINE: DEFINITIONS    65 PART TEN: NOTICE OF COURT MEETING   
72 PART ELEVEN: NOTICE OF EXTRAORDINARY GENERAL MEETING    74



--------------------------------------------------------------------------------

EXPECTED TIMETABLE OF PRINCIPAL EVENTS

 

Event

  

Expected time/date

ADS Voting Record Time

   5.00 p.m. (New York time) on 3 June 2010

Latest time for receipt by the ADS Depositary of completed ADS Voting
Instruction Cards from Climate Exchange ADS Holders

   5.00 p.m. (New York time) on 24 June 2010

Latest time for lodging forms of proxy for the:

  

Court Meeting (blue form)

   9.30 a.m. on 30 June 2010(1)

Climate Exchange EGM (yellow form)

   9.45 a.m. on 30 June 2010 (2)

Voting Record Time

   6.00 p.m. on 30 June 2010 (3)

Court Meeting

   9.30 a.m. on 2 July 2010

Climate Exchange EGM

   9.45 a.m. on 2 July 2010 (4)

The following dates are indicative only and subject to change. Please see note
(5) below.

Last day of dealings in, for registration of transfers of, and disablement in
CREST of, Climate Exchange Shares and Climate Exchange ADSs

   7 July 2010 (5)

Hearing of the Court (to sanction the Scheme)

   7 July 2010 (5)

Scheme Record Time

   6.00 p.m. on 7 July 2010 (5)

Effective Date of the Scheme

   8 July 2010 (5)

Cancellation of trading of the Climate Exchange Shares on AIM

   with effect from 7.00 a.m. on 8 July 2010 (5)

Latest date for despatch of cheques in respect of cash consideration and
settlement through CREST

   by 22 July 2010 (5)

 

(1) It is requested that blue forms of proxy for the Court Meeting be lodged not
later than 48 hours prior to the time appointed for the Court Meeting. Blue
forms of proxy not so lodged may be handed to the Chairman of the Court Meeting
before the start of the Court Meeting.

 

(2) Yellow forms of proxy for the Climate Exchange EGM must be lodged not later
than 48 hours prior to the time appointed for the Climate Exchange EGM.

 

(3) If either the Court Meeting or the Climate Exchange EGM is adjourned, the
Voting Record Time for the relevant adjourned meeting will be 6.00 p.m. on the
day that is 2 days before the adjourned meeting.

 

(4) Or as soon thereafter as the Court Meeting shall have concluded or been
adjourned.

 

(5) These dates are indicative only and will depend, among other things, on the
date upon which the Court sanctions the Scheme and the regulatory timetable. If
the expected time and/or date of the Hearing is changed or ICE receives
regulatory clearances earlier or later than expected, Climate Exchange will give
notice of the change by issuing an announcement through a Regulatory Information
Service.

All references in this document to times are to UK time unless otherwise stated.

 

1



--------------------------------------------------------------------------------

ACTION TO BE TAKEN

Detailed instructions for the actions to be taken by Climate Exchange
Shareholders are set out in paragraph 12 of Part Two of this document and are
summarised below.

Voting at the Court Meeting and Climate Exchange EGM

The Scheme will require approval at a meeting of Climate Exchange Shareholders
convened by order of the Court to be held at One Bunhill Row, London, EC1Y 8YY
at 9.30 a.m. on 2 July 2010. Implementation of the Scheme will also require the
passing of the Special Resolution at the Climate Exchange EGM to be held at One
Bunhill Row, London, EC1Y 8YY at 9.45 a.m. or as soon thereafter as the Court
Meeting is concluded or adjourned. Notices of the Court Meeting and Climate
Exchange EGM are set out at Parts Ten and Eleven, respectively, of this
document.

Please check that you have received the following with this document:

 

  •  

Blue form of proxy for use in respect of the Court Meeting on 2 July 2010; and

 

  •  

Yellow form of proxy for use in respect of the Climate Exchange EGM on 2 July
2010.

It is important that, for the Court Meeting, as many votes as possible are cast
so that the Court may be satisfied that there is a fair representation of
Climate Exchange Shareholder opinion. You are therefore strongly urged to
complete and return your forms of proxy as soon as possible, whether or not you
intend to attend the meetings in person, and in any event so as to be received
by Climate Exchange’s receiving agent, Computershare Investor Services (Jersey)
Limited, Queensway House, Hilgrove Street, St Helier, Jersey JE1 1ES, by the
following times and dates:

 

Blue forms of proxy for the Court Meeting

   9.30 a.m. on 30 June 2010

Yellow forms of proxy for the Climate Exchange EGM

   9.45 a.m. on 30 June 2010

or, if either meeting is adjourned, not later than 48 hours before the time
fixed for the adjourned meeting.

Alternatively, blue forms of proxy (but not yellow forms of proxy) may be handed
to the Chairman of the Court Meeting before the start of the Court Meeting on
2 July 2010 and will still be valid.

The completion and return of either form of proxy will not preclude you from
attending the Court Meeting or the Climate Exchange EGM and voting in person, if
you so wish.

Proxy forms should be returned in the reply-paid envelope provided in accordance
with the instructions printed thereon to Climate Exchange’s receiving agent,
Computershare Investor Services (Jersey) Limited, Queensway House, Hilgrove
Street, St Helier, Jersey JE1 1ES. Forms of proxy may also be sent by facsimile
transmission to Computershare Investor Services (Jersey) Limited on 0870 873
5851 (from within the British Isles) or +44 870 873 5851 (from outside the
British Isles).

 

2



--------------------------------------------------------------------------------

Assistance

If you have any questions about this document, the Court Meeting or the Climate
Exchange EGM, have not received both forms of proxy or are in any doubt as to
how to complete the forms of proxy, please call Computershare between 8.30 a.m.
and 5.30 p.m. Monday to Friday (except public holidays) on 01534 281 839 (from
within the British Isles) or +44 1534 281 839 (from outside the British Isles).
Calls will be charged at national or international rates as the case may be.
Please note that calls may be monitored or recorded and Computershare cannot
provide financial or tax advice or advice on the merits of the Scheme.

CREST and Climate Exchange ADSs

For Climate Exchange Shareholders who hold shares through CREST, details for
appointing a proxy through CREST are set out in paragraph 12 of Part Two of this
document.

Climate Exchange ADS Holders should refer to Part Six for information relevant
to such holders.

 

3



--------------------------------------------------------------------------------

PART ONE: LETTER FROM THE CHAIRMAN OF CLIMATE EXCHANGE

Climate Exchange plc

IOMA House

Hope Street

Douglas

Isle of Man IM1 1AP

Registered in Isle of Man No. 109015C

28 May 2010

To Climate Exchange Shareholders and Climate Exchange ADS Holders and, for
information only, to holders of options or awards under the Climate Exchange
Share Schemes and holders of Warrants issued by members of the Climate Exchange
Group

Dear Climate Exchange Shareholder or Climate Exchange ADS Holder

RECOMMENDED CASH ACQUISITION BY BIDCO OF CLIMATE EXCHANGE

at 750 pence per Climate Exchange Share

 

1. Introduction

On 30 April 2010, the boards of Climate Exchange and ICE announced that they had
agreed the terms of a unanimously recommended cash acquisition by Bidco, a
wholly-owned subsidiary of ICE, of the entire issued and to be issued share
capital of Climate Exchange. I am writing to you today to set out the terms of
the Acquisition, to explain the background to and reasons for our recommendation
of the Acquisition and to seek your support and approval for the Acquisition.

This letter sets out the background to the Acquisition and the reasons why the
Climate Exchange Directors consider the terms of the Acquisition to be fair and
reasonable and are unanimously recommending that you vote in favour of the
Resolutions to be proposed at the Court Meeting and the Climate Exchange EGM, as
the Climate Exchange Directors have irrevocably agreed to do in respect of the
Climate Exchange Shares held by them. I draw your attention in particular to the
letter from J.P. Morgan Cazenove and Kinmont set out in Part Two of this
document, which gives details about the Acquisition and to the additional
information set out in Part Seven of this document.

The Acquisition will be implemented, subject to the satisfaction or waiver of
the Conditions, by means of a Court approved scheme of arrangement between
Climate Exchange and the holders of Scheme Shares under section 152 of the Isle
of Man Companies Act.

For the Acquisition to be completed, Climate Exchange Shareholders will need to
vote in favour of the Resolutions to be proposed at the Court Meeting and the
Climate Exchange EGM to be held on 2 July 2010 at One Bunhill Row, London EC1Y
8YY at 9.30 a.m. and 9.45 a.m., respectively. Details of the actions you should
take, and the recommendation of the Climate Exchange Directors, are set out in
paragraphs 12 and 15 respectively of this letter.

 

4



--------------------------------------------------------------------------------

2. Summary of the terms of the Acquisition

Under the terms of the Acquisition, which is subject to the satisfaction or
waiver of the Conditions set out in Part Three of this document, Climate
Exchange Shareholders and Climate Exchange ADS Holders will receive:

 

for each Climate Exchange Share

or two Climate Exchange ADSs

   750 pence in cash

The above offer price values the entire existing issued and to be issued share
capital of Climate Exchange at approximately £395 million.

The consideration to be received under the Acquisition represents a premium of
approximately:

 

  •  

56.9 per cent. to the closing price of 478.0 pence per Climate Exchange Share on
29 April 2010, being the last dealing day prior to the date of the Announcement;

 

  •  

56.5 per cent. to the average closing price of 479.3 pence per Climate Exchange
Share for the one month period up to and including 29 April 2010, being the last
dealing day prior to the date of the Announcement; and

 

  •  

44.3 per cent. to the average closing price of 519.6 pence per Climate Exchange
Share for the three month period up to and including 29 April 2010, being the
last dealing day prior to the date of the Announcement.

Climate Exchange Shares will be acquired by Bidco fully paid and free from all
liens, equitable interests, charges, encumbrances, pre-emption rights and other
third party interests and rights of any nature whatsoever and together with all
rights now or hereafter attaching to them, including the right to receive and
retain all dividends and other distributions declared, made or paid after the
date of the Announcement.

The above offer price has been determined on the basis that no final dividend in
respect of the share capital of Climate Exchange will be paid by Climate
Exchange in respect of the year ended 31 December 2009.

 

3. Background to and reasons for the recommendation

Climate Exchange has successfully pursued a strategy to become a world leading
exchange for trading emissions and environmental contracts. In Europe, the EU
Emission Trading System (“EU ETS”) is the world’s largest and most developed
emissions cap and trade system and Climate Exchange is a market leader in this
segment of the derivatives market. Transaction volumes are continuing to rise
rapidly with 2010 volumes 22 per cent. ahead of 2009 (year to date). In the
U.S., Climate Exchange has a significant share in all the main emissions
contracts currently in force, including those issued under the EPA Clean Air Act
programmes, the state level Greenhouse Gas (“GHG”) programme of the Regional
Greenhouse Gas Initiative and emission offset contracts under the voluntary
offset program of the California Climate Action Registry.

 

5



--------------------------------------------------------------------------------

The Board believes the future growth of Climate Exchange will be driven, in
Europe, by the switch in the EU ETS initial distribution mechanism from central
government allocation to 100 per cent. auctioning. This is expected to generate
a material increase in the underlying price risk exposure for industries within
EU ETS and, as a consequence, potentially lead to a material increase in demand
for hedging products and strategies. In the U.S., the key growth drivers are
expected to be resolutions on federal level legislative programmes, including a
nationwide cap and trade system for GHGs, as well as clarity on the existing EPA
Clean Air Act programmes. In addition, Climate Exchange has interests in other
countries where environmental markets are being developed and which may develop
to material scale, including China in particular.

As Climate Exchange’s key products or offerings have expanded and developed,
certain aspects of its original strategy have been confirmed and the needs of
its customers in the marketplace have been understood. Climate Exchange’s
customers have made it clear that they see benefits in a single trading platform
for environmental contracts worldwide and for this platform also to provide a
wider offering of contracts. Equally, a single clearing entity for Climate
Exchange customers is expected to bring customer benefits in terms of netting,
cross margining and ease of use.

The Acquisition by ICE, valuing Climate Exchange at 750 pence per share,
represents a premium of 56.9 per cent. to the closing price of 478.0 pence per
Climate Exchange Share on 29 April 2010, the last trading day prior to the date
of the Announcement. While the Board believes that the U.S. may ultimately adopt
a mandatory emissions trading system, it accepts that there is uncertainty
regarding the timing of the implementation of such legislation. Similarly there
is also an additional level of uncertainty regarding the implementation of an
international basis for the post-Kyoto era. Climate Exchange faces a number of
risks alongside the opportunities described above and considers that a larger
organisation with a broader portfolio of trading contracts is a more appropriate
owner of the business. Against this background, the Climate Exchange Directors
consider the terms of the Acquisition to be fair and reasonable, providing
shareholders with certainty and the opportunity to realise, in cash, their
investment in Climate Exchange.

 

4. Strategic rationale for the Acquisition

The board and management of ICE believe that the Acquisition of Climate Exchange
represents an attractive strategic opportunity to combine two companies with
complementary businesses and strengths and to enhance the competitiveness of the
respective businesses. ICE, through its wholly-owned subsidiary,
IntercontinentalExchange Holdings, acquired 2,277,034 Climate Exchange Shares
(representing approximately 4.8 per cent. of Climate Exchange’s entire existing
issued share capital) on 22 June 2009 for a price of 645 pence per Climate
Exchange Share. The board and management of ICE have determined that the
Acquisition is consistent with the strategic plans of ICE to expand its product
offerings and diversify its class of commodities. The transaction is expected to
be accretive to earnings in 2011 and slightly dilutive to earnings for the
balance of the current year following an anticipated closing at the end of July
2010.1

 

6



--------------------------------------------------------------------------------

ICE and its affiliates currently have multiple contracts in place with Climate
Exchange and its affiliates to provide technology and clearing services,
including a cooperation and licensing agreement whereby ICE provides an
electronic trading platform and clearing to European Climate Exchange (“ECX”)
for European emissions trading, a licensing technology agreement whereby ICE
provides an electronic trading platform to Chicago Climate Exchange (“CCX”) for
U.S. emissions trading and a clearing services agreement whereby ICE provides
clearing for CCX’s U.S. emissions trading. Pursuant to these contracts, ICE
charges fees to Climate Exchange for the services provided and shares in the
revenue generated by Climate Exchange with respect to the trading and clearing
of emissions contracts.

ICE identified a number of factors that it believes support engaging in the
Acquisition and would contribute to the success and the future performance of
the combined companies, including:

 

  (A) the combination of Climate Exchange and ICE would create an industry
leading global carbon derivatives exchange;

 

  (B) the Acquisition would allow ICE to expand its offerings for market
participants;

 

  (C) the Acquisition provides opportunities for cost savings by eliminating
duplicate activities;

 

  (D) the current environment in the global derivatives industry, including the
trend of consolidation and increased competition;

 

  (E) ICE’s ability to leverage its scalable business model; and

 

  (F) the fact that ICE has greater financial, operational and technical
resources to develop innovative new products for Climate Exchange’s customers.

 

5. Conditions

The Acquisition will be implemented by means of a scheme of arrangement between
Climate Exchange and holders of Scheme Shares under section 152 of the Isle of
Man Companies Act and will be conditional upon, amongst other things, the
approval of the Scheme by Climate Exchange Shareholders and the sanction of the
Scheme by the Court. The Acquisition is also conditional upon the passing of the
Special Resolution by Climate Exchange Shareholders at the Climate Exchange EGM
and the UK Office of Fair Trading indicating in terms reasonably satisfactory to
Bidco that it does not intend to refer the proposed acquisition to the UK
Competition Commission for investigation.

 

 

1

Nothing in this document is intended to be a profit forecast and the statements
in this document should not be interpreted to mean that the earnings per share
of ICE common stock for the current or future financial periods will necessarily
be greater or lower than those for the relevant preceding financial period.

 

7



--------------------------------------------------------------------------------

The implementation of the Acquisition is subject to a number of other
Conditions, further details of which are set out in Part Three of this document.

 

6. Information on Climate Exchange

Climate Exchange is a holding company whose subsidiaries are principally engaged
in owning, operating and developing exchanges to facilitate trading in
environmental financial instruments, including emissions reduction credits in
both voluntary and mandatory markets. Climate Exchange is a leader in the
development of traded emissions markets. Its three core operating businesses are
ECX, which operates an exchange that focuses on compliance certificates for the
mandatory EU ETS; CCX, which operates the voluntary, but contractually binding
cap and trade system for greenhouse gas emissions reductions; and the Chicago
Climate Futures Exchange (“CCFE”), a regulated exchange in the United States
with a portfolio of environmental futures contracts.

In the financial year ending 31 December 2009, Climate Exchange reported sales
of £33.6 million and pre-tax profit (excluding non-cash expenses) of £6.8
million.

 

7. Information on ICE and Bidco

ICE, which is listed on the New York Stock Exchange under the symbol ICE, is a
leading operator of regulated global futures exchanges and over-the-counter
markets for agricultural, credit, currency, emissions, energy and equity index
contracts. ICE Futures Europe hosts trade in half of the world’s crude and
refined oil futures. ICE Futures U.S. and ICE Futures Canada list agricultural,
currencies and Russell Index markets. ICE is also a leading operator of central
clearing services for the futures and over-the-counter markets, with five
regulated clearing houses across North America and Europe. ICE serves customers
in more than 55 countries.

Bidco is a wholly-owned subsidiary of ICE and is a private company with limited
liability incorporated in the United Kingdom.

 

8. Management and employees

I, Richard Sandor, will be entering into an employment agreement with ICE which
will become effective upon completion of the Acquisition. I will be taking the
position within ICE of Chairman Emeritus of Climate Initiatives.

ICE has also given assurances to the Board that, when the Acquisition becomes
effective, the existing employment rights, including pension rights, of the
management and employees of Climate Exchange will be fully safeguarded.

ICE and Climate Exchange are engaged in complementary businesses that operate in
certain of the same jurisdictions and the Acquisition is therefore likely to
result in synergies and to provide an opportunity to realise savings in costs
and expenses. In assessing the terms of the Acquisition, ICE has made certain
assumptions in relation to

 

8



--------------------------------------------------------------------------------

such synergies and savings. However, their extent and the timing and manner of
their implementation will be determined by ICE following completion of the
Acquisition. ICE has advised that their implementation is likely to result in
job losses and the closure or relocation of sites from which Climate Exchange
currently operates.

 

9. Climate Exchange Share Schemes

2006 Plan

Certain outstanding options granted under the 2006 Plan are currently
exercisable. The rest of the outstanding options under the 2006 Plan will become
exercisable immediately prior to but conditional upon the Scheme becoming
effective in accordance with its terms. Proposals will be put to all option
holders under which they will be able to exercise options on a cashless basis by
undertaking to pay the exercise price, and any tax liabilities due, from the
proceeds which they would otherwise receive from Bidco for their Climate
Exchange Shares. Options will lapse, to the extent not exercised, immediately
following the Scheme becoming effective.

CLE ECX Plan

All outstanding options granted under the CLE ECX Plan are currently
exercisable. Proposals will be put to all option holders under which they will
be able to exercise options on a cashless basis by undertaking to pay the
exercise price, and any tax liabilities due, from the proceeds which they would
otherwise receive from Bidco for their Climate Exchange Shares. Options will
lapse, to the extent not exercised, immediately following the Scheme becoming
effective.

LTIP

All options granted under the LTIP are currently exercisable. Proposals will be
put to the option holder under which he will be able to exercise options on a
cashless basis by undertaking to pay the exercise price, and any tax liabilities
due, from the proceeds which he would otherwise receive from Bidco for his
Climate Exchange Shares. Options will lapse, to the extent not exercised,
immediately following the Scheme becoming effective.

The necessary amendments will be made to the rules of each of the Climate
Exchange Share Schemes to implement the arrangements discussed above.

All Climate Exchange Shares issued by 6.00 p.m. on the day of the Hearing Date
pursuant to the exercise of options under the Climate Exchange Share Schemes
will be subject to the Scheme. All Climate Exchange Shares issued at or after
6.00 p.m. on the day of the Hearing Date pursuant to the exercise of options
under the Climate Exchange Share Schemes will be required to be sold to Bidco
for 750 pence per Climate Exchange Share in cash pursuant to the revised
articles of association of Climate Exchange.

Participants in the Climate Exchange Share Schemes will receive a separate
communication with further details of these arrangements.

 

9



--------------------------------------------------------------------------------

10. Warrants

All Warrants issued at the date of this document by the Climate Exchange Group
under contractual arrangements in existence (without amendment) as at 30 April
2010, will become exercisable immediately into a number of Climate Exchange
Shares specified in or calculated in accordance with those contractual
arrangements if the terms of those contractual arrangements allow for the
exercise of those Warrants upon the occurrence of an event such as the
Acquisition. Any other Warrants issued at the date of this document by the
Climate Exchange Group under such contractual arrangements will become
exercisable immediately prior to but conditional upon the Scheme becoming
effective in accordance with its terms into a number of Climate Exchange Shares
specified in or calculated in accordance with those contractual arrangements.
Proposals will be put to all Warrant holders under which they will be able to
exercise such Warrants on a cashless basis by undertaking to pay the exercise
price, and any tax liabilities due, from the proceeds which they would otherwise
receive from Bidco for their Climate Exchange Shares.

The contractual arrangements entered into by the Climate Exchange Group with its
market makers provide for the issue of Warrants by Climate Exchange on a monthly
or quarterly basis throughout 2010 and at the end of 2010 or beginning of 2011
if certain performance conditions are achieved in 2010 (the “Performance
Warrants”). Following the date of this document, and if such performance
conditions are achieved, Performance Warrants will be issued in accordance with
the terms of those contractual arrangements as follows:

 

  (A) Any Performance Warrants so issued following the date of this document but
prior to the Scheme becoming effective will become exercisable immediately prior
to but conditional upon the Scheme becoming effective in accordance with its
terms into a number of Climate Exchange Shares specified in or calculated in
accordance with those contractual arrangements. Holders of such Performance
Warrants will be able to exercise their Performance Warrants on a cashless basis
by undertaking to pay the exercise price, and any tax liabilities due, from the
proceeds which they would otherwise receive from Bidco for their Climate
Exchange Shares.

 

  (B) Any Performance Warrants so issued on or following the Scheme becoming
effective will be required to be exercised immediately into a number of Climate
Exchange Shares specified in or calculated in accordance with those contractual
arrangements and sold to Bidco for 750 pence per Climate Exchange Share in cash
pursuant to the revised articles of association of Climate Exchange.

All Climate Exchange Shares issued before 6.00 p.m. on the day of the Hearing
Date pursuant to the exercise of the Warrants (including Performance Warrants)
will be subject to the Scheme. All Climate Exchange Shares issued at or after
6.00 p.m. on the day of the Hearing Date pursuant to the exercise of the
Warrants (including Performance Warrants) will be required to be sold to Bidco
for 750 pence per Climate Exchange Share in cash pursuant to the revised
articles of association of Climate Exchange. Warrants already issued will lapse,
to the extent not exercised, immediately following the Scheme becoming
effective.

 

10



--------------------------------------------------------------------------------

Holders of Warrants will receive a separate communication with further details
of these arrangements.

 

11. Irrevocable undertakings

Bidco has received irrevocable undertakings from the Climate Exchange Directors
and Climate Exchange’s largest shareholder, Invesco Asset Management Limited, to
vote in favour of the Scheme (or, if applicable, to accept the Offer) in respect
of their own beneficial shareholdings in Climate Exchange. Further details of
these irrevocable undertakings, including the circumstances in which they will
fall away, are set out in paragraph 11 of Part Seven of this document. The
irrevocable undertakings received represent approximately 48.2 per cent. of
Climate Exchange’s entire existing issued share capital. Together with ICE’s
holding of 2,277,034 Climate Exchange Shares (representing approximately 4.8 per
cent. of Climate Exchange’s entire existing issued share capital), this
represents approximately 53.0 per cent. of the entire existing issued share
capital of Climate Exchange.

 

12. Shareholder meetings and action to be taken by Climate Exchange Shareholders

Completion of the Acquisition is conditional upon the Climate Exchange
Shareholders approving the Resolutions to be proposed at the Court Meeting and
the Climate Exchange EGM. Details of the approvals being sought at the Court
Meeting and the Climate Exchange EGM and the action to be taken by Climate
Exchange Shareholders in respect of the Acquisition are set out on page 2 of
this document and paragraph 12 of Part Two of this document.

It is important that, for the Court Meeting, as many votes as possible are cast
so that the Court may be satisfied that there is a fair representation of
Climate Exchange Shareholder opinion. You are therefore strongly urged to
complete and return your forms of proxy as soon as possible, whether or not you
intend to attend the meetings in person.

 

13. Cancellation of trading, re-registration, termination of Climate Exchange
ADS programme and settlement of cash consideration

Details relating to the cancellation of trading of the Climate Exchange Shares
on AIM, re-registration of Climate Exchange as a limited company under the Isle
of Man Companies Act 2006, termination of the Climate Exchange ADS programme and
settlement of the cash consideration by Bidco are included in paragraph 7 of
Part Two of this document.

 

14. Overseas holders of Climate Exchange Shares and Climate Exchange ADSs

Overseas holders of Climate Exchange Shares and Climate Exchange ADSs should
also refer to Part Six of this document, which contains important information
relevant to such holders.

 

11



--------------------------------------------------------------------------------

15. Recommendation

The Climate Exchange Directors, who have been so advised by J.P. Morgan Cazenove
and Kinmont, consider the terms of the Acquisition to be fair and reasonable. In
providing advice to the Climate Exchange Directors, J.P. Morgan Cazenove and
Kinmont have taken into account the commercial assessments of the Climate
Exchange Directors.

The Climate Exchange Directors believe that the terms of the Acquisition
(including the Scheme) are in the best interests of Climate Exchange
Shareholders as a whole and unanimously recommend that Climate Exchange
Shareholders vote in favour of the Resolutions to be proposed at the Court
Meeting and the Climate Exchange EGM, as they intend to do in respect of their
own respective beneficial holdings, which on 26 May 2010 (the latest practicable
date before the publication of this document) amounted in aggregate to 9,026,583
Climate Exchange Shares (representing approximately 18.9 per cent. of Climate
Exchange’s entire existing issued share capital).

 

16. Further information

Your attention is drawn to the Explanatory Statement set out in Part Two of this
document, which provides further details concerning the Scheme. Your attention
is also drawn to the further information contained in Part Three, Part Four and
Part Seven and the expected timetable of principal events set out on page 1 of
this document.

You should read the whole of this document and not just rely on the information
contained in this letter or the Explanatory Statement.

If you have any questions about this document, the Court Meeting or the Climate
Exchange EGM, have not received both forms of proxy or are in any doubt as to
how to complete the forms of proxy, please call Computershare between 8.30 a.m.
and 5.30 p.m. Monday to Friday (except public holidays) on 01534 281 839 (from
within the British Isles) or +44 1534 281 839 (from outside the British Isles).
Calls will be charged at national or international rates as the case may be.
Please note that calls may be monitored or recorded and Computershare cannot
provide financial or tax advice or advice on the merits of the Scheme.

Yours faithfully,

/s/ Dr. Richard Sandor

Dr. Richard Sandor

Chairman

Climate Exchange plc

 

12



--------------------------------------------------------------------------------

PART TWO: EXPLANATORY STATEMENT

J.P. Morgan plc

125 London Wall

London EC2Y 5AJ

Kinmont Limited

5 Clifford Street

London W1S 2LG

28 May 2010

To the holders of Climate Exchange Shares and Climate Exchange ADSs and, for
information only, to holders of options or awards under the Climate Exchange
Share Schemes and holders of Warrants issued by members of the Climate Exchange
Group

Dear Climate Exchange Shareholder or Climate Exchange ADS Holder

RECOMMENDED CASH ACQUISITION BY BIDCO OF CLIMATE EXCHANGE

at 750 pence per Climate Exchange Share

 

1. Introduction

On 30 April 2010, the boards of Climate Exchange and ICE announced that they had
agreed the terms of a recommended Acquisition by Bidco of the entire issued and
to be issued share capital of Climate Exchange.

The Climate Exchange Directors have been advised by J.P. Morgan Cazenove and
Kinmont in connection with the Acquisition and the Scheme. We have been
authorised by the Climate Exchange Directors to write to you to explain the
terms of the Acquisition and the Scheme and to provide you with other relevant
information.

Your attention is drawn to the letter from the Chairman of Climate Exchange set
out in Part One of this document, which forms part of this Explanatory
Statement. The letter contains, among other things: (a) information on the
reasons for and benefits of the Acquisition; and (b) the unanimous
recommendation by the Climate Exchange Directors to Climate Exchange
Shareholders to vote in favour of the Resolutions to be proposed at the Court
Meeting and the Climate Exchange EGM.

Your attention is also drawn to the other parts of this document including, for
overseas holders of Climate Exchange Shares and Climate Exchange ADSs, Part Six,
which all form part of this Explanatory Statement.

 

13



--------------------------------------------------------------------------------

2. Summary of the terms of the Acquisition and the Scheme

The Acquisition

The Acquisition is to be implemented, subject to the satisfaction or waiver of
the Conditions, by way of a Court sanctioned scheme of arrangement between
Climate Exchange and the holders of Scheme Shares under section 152 of the Isle
of Man Companies Act. The Scheme is set out in full in Part Four of this
document. Following the Scheme becoming effective, the entire issued share
capital of Climate Exchange will be held by Bidco.

Under the terms of the Acquisition, which is subject to the satisfaction or
waiver of the Conditions set out in Part Three of this document, Climate
Exchange Shareholders and Climate Exchange ADS Holders will receive:

 

 

for each Climate Exchange Share

or two Climate Exchange ADSs

  750 pence in cash

The above offer price values the entire existing issued and to be issued share
capital of Climate Exchange at approximately £395 million.

The consideration to be received under the Acquisition represents a premium of
approximately:

 

  •  

56.9 per cent. to the closing price of 478.0 pence per Climate Exchange Share on
29 April 2010, being the last dealing day prior to the date of the Announcement;

 

  •  

56.5 per cent. to the average closing price of 479.3 pence per Climate Exchange
Share for the one month period up to and including 29 April 2010, being the last
dealing day prior to the date of the Announcement; and

 

  •  

44.3 per cent. to the average closing price of 519.6 pence per Climate Exchange
Share for the three month period up to and including 29 April 2010, being the
last dealing day prior to the date of the Announcement.

Climate Exchange ADS Holders should also refer to Part Six of this document,
which contains important information relevant to such holders.

Conditions

The Acquisition will be conditional upon, amongst other things, the approval of
the Scheme by Climate Exchange Shareholders and the sanction of the Scheme by
the Court. The Acquisition is also conditional upon the passing of the Special
Resolution by Climate Exchange Shareholders at the Climate Exchange EGM and the
UK Office of Fair Trading indicating in terms reasonably satisfactory to Bidco
that it does not intend to refer the proposed acquisition to the UK Competition
Commission for investigation.

The implementation of the Acquisition is subject to a number of other
Conditions, further details of which are set out in Part Three of this document.

 

14



--------------------------------------------------------------------------------

Details of the Court Meeting and the Climate Exchange EGM and the nature of the
approvals required to be given at them are described in more detail in paragraph
3 below. Details of the Hearing to sanction the Scheme are described in more
detail in paragraph 4 below.

The Scheme

Under the Scheme, each Climate Exchange Share will be transferred to Bidco. In
consideration for the transfer of their shares in Climate Exchange, Climate
Exchange Shareholders will receive consideration under the terms of the
Acquisition as outlined above. On the Scheme becoming effective, Climate
Exchange will be a wholly-owned subsidiary of Bidco, operating under Climate
Exchange’s respective brand names.

Once the Conditions specified above and in Part Three of this document have been
satisfied, the Scheme will only become effective upon delivery of an office copy
of the Court Order to the Financial Supervision Commission for registration.
Upon the Scheme becoming effective, it will be binding on all Climate Exchange
Shareholders, irrespective of whether or not they attended or voted at the Court
Meeting or the Climate Exchange EGM.

Amendments to Climate Exchange’s articles of association

The Special Resolution will be proposed at the Climate Exchange EGM relating to
the Scheme to amend Climate Exchange’s articles of association to ensure that
any Climate Exchange Shares issued under the Climate Exchange Share Schemes,
pursuant to the exercise of Warrants or otherwise between the Voting Record Time
and 6.00 p.m. on the day of the Hearing Date will be subject to the Scheme. It
is also proposed to amend Climate Exchange’s articles of association so that any
Climate Exchange Shares issued to any person other than Bidco or its nominee(s)
at or after 6.00 p.m. on the day of the Hearing Date will be automatically
acquired by Bidco on the same terms as under the Scheme. This will avoid any
person (other than Bidco or its nominee(s)) being left with Climate Exchange
Shares after dealings in such shares have ceased on AIM (which will occur at
5.00 p.m. on the Hearing Date). The Special Resolution set out in the notice of
the Climate Exchange EGM in Part Eleven of this document seeks the approval of
Climate Exchange Shareholders for such amendments.

Implementation Agreement

Climate Exchange and Bidco entered into an implementation agreement on 30 April
2010 governing arrangements relating to the Acquisition (the “Implementation
Agreement”). The Implementation Agreement sets out, among other things, various
matters in relation to the implementation of the Acquisition including an
undertaking from Climate Exchange not, directly or indirectly, to solicit,
initiate, encourage, negotiate, discuss or otherwise seek to procure any
competing proposal to the Acquisition, nor to entertain any approach from or
enter into or continue discussions and/or negotiations with any other person
with a view to such a competing proposal being made. In addition, Climate
Exchange has agreed to notify Bidco immediately of any approach made to Climate
Exchange in relation to a competing proposal.

 

15



--------------------------------------------------------------------------------

Bidco has a matching right in relation to any competing proposal whereby, upon
receipt of details of a competing proposal, Bidco may match or better the value
implied by that competing proposal, either by confirmation that it intends to
increase its offer price or by confirmation that it is ready to announce the
increased offer price, in either case such confirmation to be provided to
Climate Exchange prior to the earlier of the Board meeting to approve the
competing proposal or a set number of days after the announcement made by the
competing offeror.

A summary of the Implementation Agreement is set out in paragraph 10.1(A) of
Part Seven of this document and the agreement is on display at the times and
places indicated in paragraph 17 of Part Seven of this document.

Irrevocable undertakings

Bidco has received irrevocable undertakings from the Climate Exchange Directors
and Climate Exchange’s largest shareholder, Invesco Asset Management Limited, to
vote in favour of the Scheme (or, if applicable, to accept the Offer) in respect
of their own beneficial shareholdings in Climate Exchange. Further details of
these irrevocable undertakings, including the circumstances in which they will
fall away, are set out in paragraph 11 of Part Seven of this document. The
irrevocable undertakings received represent approximately 48.2 per cent. of
Climate Exchange’s entire existing issued share capital. Together with ICE’s
holding of 2,277,034 Climate Exchange Shares (representing approximately 4.8 per
cent. of Climate Exchange’s entire existing issued share capital), this
represents approximately 53.0 per cent. of the entire existing issued share
capital of Climate Exchange.

 

3. Climate Exchange meetings

The Scheme will require the approval of Climate Exchange Shareholders at the
Court Meeting and the Special Resolution will require the approval of Climate
Exchange Shareholders at the separate Climate Exchange EGM, both of which will
be held on 2 July 2010 at One Bunhill Row, London EC1Y 8YY. The Court Meeting is
being held at the direction of the Court to seek the approval of Climate
Exchange Shareholders for the Scheme. The Climate Exchange EGM is being convened
to amend the articles of association of Climate Exchange as described in
paragraph 2 above.

Notices of both the Court Meeting and the Climate Exchange EGM are set out at
the end of this document. Entitlement to attend and vote at these meetings and
the number of votes which may be cast thereat will be determined by reference to
the register of members of Climate Exchange at the Voting Record Time.

Any Climate Exchange Shares which ICE may acquire prior to the Court Meeting
(and any Climate Exchange Shares which any member of the ICE Group holds at the
date of the Court Meeting) are not Scheme Shares and therefore no member of the
ICE Group is entitled to vote at the Court Meeting in respect of the Climate
Exchange Shares held or acquired by it. Each such member of the ICE Group will
undertake to be bound by the Scheme.

Climate Exchange ADS Holders should also refer to Part Six of this document for
information relevant to such holders.

 

16



--------------------------------------------------------------------------------

Court Meeting

The Court Meeting has been convened for 9.30 a.m. on 2 July 2010 to enable the
Climate Exchange Shareholders to consider and, if thought fit, approve the
Scheme. At the Court Meeting, voting will be by poll and each member present in
person or by proxy will be entitled to one vote for each Climate Exchange Share
held. The approval required at the Court Meeting is a simple majority in number
representing three-fourths in value of the Climate Exchange Shares held by those
Climate Exchange Shareholders present and voting in person or by proxy.

It is important that, for the Court Meeting, as many votes as possible are cast
so that the Court may be satisfied that there is a fair representation of
Climate Exchange Shareholder opinion. You are therefore strongly urged to
complete and return your forms of proxy as soon as possible, whether or not you
intend to attend the meetings in person.

Climate Exchange EGM

In addition, the Climate Exchange EGM has been convened for the same date at
9.45 a.m. or as soon thereafter as the Court Meeting is concluded or adjourned
to consider and, if thought fit, pass the Special Resolution to amend the
articles of association of Climate Exchange in the manner described in paragraph
2 above. At the Climate Exchange EGM, voting will be by poll and each member
present in person or by proxy will be entitled to one vote for each Climate
Exchange Share held. The approval required at the Climate Exchange EGM for the
Special Resolution is a majority of not less than three-fourths of the votes
cast by Climate Exchange Shareholders present in person or by proxy at the
Climate Exchange EGM.

 

4. Sanction of the Scheme by the Court

Under the Isle of Man Companies Act, the Scheme also requires the sanction of
the Court. The Hearing to sanction the Scheme is expected to be held on 7 July
2010. Bidco has agreed to appear by Counsel at the Hearing and to undertake to
the Court to be bound by the provisions of the Scheme.

Following the Hearing, the Scheme will only become effective upon delivery of an
office copy of the Court Order to the Financial Supervision Commission for
registration.

If the Scheme becomes effective, it will be binding on all Climate Exchange
Shareholders, irrespective of whether or not they attended or voted at the Court
Meeting or the Climate Exchange EGM. Although Climate Exchange ADS Holders will
not be entitled to attend the Court Meeting or the Climate Exchange EGM, they
will be given the opportunity to instruct the ADS Depositary as to how to vote
the Climate Exchange Shares underlying their Climate Exchange ADSs. If the
Scheme becomes effective, it will also be binding on the ADS Depositary in
respect of the Climate Exchange Shares underlying the Climate Exchange ADSs,
irrespective of how the Climate Exchange ADS Holders instructed the ADS
Depositary to vote at the Court Meeting or the Climate Exchange EGM. Once the
Scheme becomes effective, Climate Exchange intends to terminate the Deposit
Agreement through which the ADS programme is operated and a Notice of
Termination will be sent to Climate Exchange ADS Holders.

 

17



--------------------------------------------------------------------------------

Upon the Scheme becoming effective, each Climate Exchange Share will be
transferred to Bidco. In consideration for the transfer of their shares in
Climate Exchange, Climate Exchange Shareholders will receive consideration under
the terms of the Acquisition as outlined above. Upon the Scheme becoming
effective, Climate Exchange will be a wholly-owned subsidiary of Bidco,
operating under Climate Exchange’s respective brand names.

 

5. Financing

In relation to the cash consideration payable by Bidco under the terms of the
Acquisition, $220 million has been drawn from ICE’s existing credit facilities
and the remainder will be funded from its existing cash resources. Morgan
Stanley & Co. Limited, an affiliate of Morgan Stanley, is satisfied that
sufficient financial resources are available to Bidco to satisfy in full the
cash consideration payable under the terms of the Acquisition.

 

6. The Climate Exchange Directors and the effect of the Scheme on their
interests

The names of the Climate Exchange Directors and details of their interests are
set out in Part Seven of this document.

In common with the other participants in the Climate Exchange Share Schemes, the
Climate Exchange Directors will be able to exercise their options and receive
shares under the Climate Exchange Share Schemes.

Save as set out above, the effect of the Scheme on the interests of Climate
Exchange Directors does not differ from its effect on the like interests of any
other Climate Exchange Shareholder.

 

7. Cancellation of trading of Climate Exchange Shares, re-registration,
termination of Climate Exchange ADS programme and settlement of cash
consideration

Cancellation of trading of Climate Exchange Shares

The last day of dealings in, and registration of transfers of, Climate Exchange
Shares, will be the Hearing Date.

It is expected that application will be made to the London Stock Exchange for
Climate Exchange Shares to cease to be admitted to trading on AIM on the
Effective Date.

On the Effective Date, share certificates in respect of Scheme Shares held in
certificated form will cease to be valid documents of title and should be
destroyed or, at the request of Climate Exchange, delivered up to Climate
Exchange, or to any person appointed by Climate Exchange to receive the same. On
the Effective Date, entitlements to Scheme Shares held within CREST will be
cancelled.

 

18



--------------------------------------------------------------------------------

Climate Exchange ADS Holders should also refer to Part Six of this document,
which contains important information relevant to such holders.

Re-registration of Climate Exchange

After the Effective Date, it is also intended that Climate Exchange will be
re-registered as a limited company under the Isle of Man Companies Act 2006.

Termination of Climate Exchange ADS programme

On the Effective Date, certificates in respect of Climate Exchange ADSs will
cease to be valid and should be surrendered to the ADS Depositary in accordance
with the Deposit Agreement. In addition, once the Scheme becomes effective,
Climate Exchange intends to terminate the Deposit Agreement through which the
ADS programme is operated and a Notice of Termination will be sent to Climate
Exchange ADS Holders. Holders of Climate Exchange ADSs should also refer to Part
Six of this document, which contains important information relevant to such
holders.

Settlement

Subject to the Scheme becoming effective (and except as provided in Part Six of
this document in relation to certain overseas holders of Climate Exchange
Shares), settlement of the consideration to which any Climate Exchange
Shareholder is entitled under the Scheme will be effected in the following
manner:

 

  (A) Climate Exchange Shares in uncertificated form (that is, in CREST)

Where, at the Scheme Record Time, a Relevant Holder holds Climate Exchange
Shares in uncertificated form, the cash consideration to which such Relevant
Holder is entitled will be transferred to such person through CREST by Bidco
procuring the creation of an assured payment obligation in favour of the
appropriate CREST account through which the Relevant Holder holds such
uncertificated Climate Exchange Shares in respect of the cash consideration due
to him.

As from the Effective Date, each holding of Climate Exchange Shares credited to
any stock account in CREST will be disabled and all Climate Exchange Shares will
be removed from CREST in due course.

Bidco reserves the right to pay all, or any part of, the cash consideration
referred to above to all or any Relevant Holder(s) who hold Climate Exchange
Shares in uncertificated form in the manner referred to in paragraph 7(B) below
if, for any reason, it wishes to do so.

 

  (B) Climate Exchange Shares in certificated form

Where, at the Scheme Record Time, a Relevant Holder holds Climate Exchange
Shares in certificated form, settlement of the cash consideration due under the
Scheme in respect of the Scheme Shares will be despatched:

 

  (i) by first class post, by cheque drawn on a branch of a UK clearing bank; or

 

19



--------------------------------------------------------------------------------

  (ii) by such other method as may be approved by the Panel.

All such cash payments will be made in pounds sterling. Payments made by cheque
will be payable to the Scheme Shareholder(s) concerned. Cheques will be
despatched not later than the fourteenth day following the Effective Date to the
person entitled thereto at the address as appearing in the register of members
of Climate Exchange at the Scheme Record Time or in accordance with any special
standing instructions regarding communications. None of Climate Exchange, Bidco
or any of their respective agents shall be responsible for any loss or delay in
the transmission of cheques sent in this way, and such cheques shall be sent at
the risk of the person entitled thereto.

 

  (C) General

All documents and remittances sent to Climate Exchange Shareholders and Climate
Exchange ADS Holders will be sent at their own risk.

As from the Effective Date each certificate representing a holding of Scheme
Shares will cease to be of value and can be destroyed.

Except with the consent of the Panel, settlement of the consideration to which
any Climate Exchange Shareholder is entitled under the Scheme will be
implemented in full in accordance with the terms of the Scheme free of any lien,
right of set-off, counterclaim or other analogous right to which Bidco might
otherwise be, or claim to be, entitled against such Climate Exchange
Shareholder.

 

8. Right to implement the Acquisition by way of an Offer

Bidco reserves the right to elect to effect the Acquisition by means of an
Offer. In such event, such Acquisition will be implemented on and subject to the
same terms and conditions to those that would apply to the Scheme, subject to
appropriate amendments, including (without limitation) an acceptance condition
set at 90 per cent. of the Climate Exchange Shares affected (but capable of
waiver in accordance with Rule 10 of the City Code) in substitution for the
conditions set out in paragraph 1 of Part Three of this document (so far as
applicable). Further, if sufficient acceptances of such Offer are received
and/or sufficient Climate Exchange Shares are otherwise acquired, it is the
intention of Bidco to apply the provisions of section 154 of the Isle of Man
Companies Act to acquire compulsorily any outstanding Climate Exchange Shares
affected.

 

9. Climate Exchange Share Schemes

The effect of the Scheme in relation to Climate Exchange Share Schemes is
described in paragraph 9 of the letter from the Chairman of Climate Exchange in
Part One of this document.

 

20



--------------------------------------------------------------------------------

10. Warrants

The effect of the Scheme in relation to the Warrants is described in paragraph
10 of the letter from the Chairman of Climate Exchange in Part One of this
document.

 

11. Overseas holders of Climate Exchange Shares and Climate Exchange ADSs

Overseas holders of Climate Exchange Shares and Climate Exchange ADSs should
also refer to Part Six of this document, which contains important information
relevant to such holders.

 

12. Actions to be taken

Actions to be taken by Climate Exchange Shareholders

The Scheme will require approval at a meeting of Climate Exchange Shareholders
convened by order of the Court to be held at One Bunhill Row, London EC1Y 8YY at
9.30 a.m. on 2 July 2010. The approval required at this meeting is that those
voting to approve the Scheme must:

 

  (A) represent a simple majority in number of those Climate Exchange
Shareholders present and voting in person or by proxy; and

 

  (B) also represent three-fourths in value of the Climate Exchange Shares held
by those Climate Exchange Shareholders present and voting in person or by proxy.

The Scheme requires the sanction of the Court, as described in paragraph 4
above, which will follow a hearing at which all Climate Exchange Shareholders
may be present and be heard in person or through representation to support or
oppose the sanctioning of the Scheme. Implementation of the Scheme will also
require the passing of the Special Resolution at the Climate Exchange EGM to be
held at One Bunhill Row, London EC1Y 8YY at 9.45 a.m. or as soon thereafter as
the Court Meeting is concluded or adjourned, as described in paragraph 3 above.
The approval required for the Special Resolution to be passed is a majority of
not less than three-fourths of the votes cast by Climate Exchange Shareholders
present in person or by proxy at the Climate Exchange EGM.

If the Scheme becomes effective it will be binding on all holders of Scheme
Shares, including any holders who did not vote to approve the Scheme. Although
Climate Exchange ADS Holders will not be entitled to attend the Court Meeting or
the Climate Exchange EGM, they will be given the opportunity to instruct the ADS
Depositary as to how to vote the Climate Exchange Shares underlying their
Climate Exchange ADSs. If the Scheme becomes effective, it will also be binding
on the ADS Depositary in respect of the Climate Exchange Shares underlying the
Climate Exchange ADSs, irrespective of how the Climate Exchange ADS Holders
instructed the ADS Depositary to vote at the Court Meeting or the Climate
Exchange EGM.

Climate Exchange Shareholders will find enclosed with this document a blue form
of proxy and a yellow form of proxy. The blue form of proxy is to be used in
connection

 

21



--------------------------------------------------------------------------------

with the Court Meeting and the yellow form of proxy is to be used in connection
with the Climate Exchange EGM. Whether or not you intend to attend these
meetings please complete and sign both forms of proxy and return them in the
reply-paid envelope provided in accordance with the instructions printed thereon
to Climate Exchange’s receiving agent, Computershare Investor Services (Jersey)
Limited, Queensway House, Hilgrove Street, St Helier, Jersey JE1 1ES, so as to
arrive as soon as possible but in any event at least 48 hours prior to the
relevant meeting. Forms of proxy may also be sent by facsimile transmission to
Computershare Investor Services (Jersey) Limited on 0870 873 5851 (from within
the British Isles) or +44 870 873 5851 (from outside the British Isles).

If the blue form of proxy relating to the Court Meeting is not lodged by the
relevant time, it may be handed to the Chairman of the Court Meeting before the
start of the Court Meeting and will still be valid. However, in the case of the
Climate Exchange EGM, if the yellow form of proxy is not lodged so as to be
received by the time mentioned above and in accordance with the instructions on
that form of proxy, it will be invalid. The completion and return of either form
of proxy will not preclude you from attending the Court Meeting or the Climate
Exchange EGM and voting in person, if you so wish.

Climate Exchange Shareholders who hold shares through CREST and who wish to
appoint a proxy or proxies for the Court Meeting and Climate Exchange EGM or any
adjournment(s) by using the CREST electronic proxy appointment service may do so
by using the procedures described in the CREST Manual. CREST personal members or
other CREST sponsored members, and those CREST members who have appointed a
voting service provider(s), should refer to their CREST sponsor or voting
service providers), who will be able to take the appropriate action on their
behalf.

In order for a proxy appointment or instruction made by means of CREST to be
valid, the appropriate CREST message (a “CREST Proxy Instruction”) must be
properly authenticated in accordance with Euroclear’s specifications and must
contain the information required for such instructions, as described in the
CREST Manual. The message, regardless of whether it constitutes the appointment
of a proxy or an amendment to the instructions given to a previously appointed
proxy, must in order to be valid, be transmitted so as to be received by Climate
Exchange’s agent (CREST ID 3RA50) at least 48 hours prior to the Court Meeting
or the Climate Exchange EGM. For this purpose, the time of receipt will be taken
to be the time (as determined by the timestamp applied to the message by the
CREST Applications Host) from which the registrar is able to retrieve the
message by enquiry to CREST in the manner prescribed by CREST. After this time
any change of instructions to proxies appointed through CREST should be
communicated to the appointee through other means.

CREST members and, where applicable, their CREST sponsors or voting service
providers, should note that Euroclear does not make available special procedures
in CREST for any particular messages. Normal system timings and limitations will
therefore apply in relation to the input of CREST Proxy Instructions. It is the
responsibility of the CREST member concerned to take (or, if the CREST member is
a CREST personal member or sponsored member or has appointed a voting service
provider(s), to procure that his CREST sponsor or voting service provider(s)
take(s)) such action as shall be necessary to ensure that a message is
transmitted by means of the CREST system by any particular time. In this
connection, CREST members and,

 

22



--------------------------------------------------------------------------------

where applicable, their CREST sponsor or voting service provider(s) are
referred, in particular, to those sections of the CREST Manual concerning
practical limitations of the CREST system and timings.

The Company may treat as invalid a CREST Proxy Instruction in the circumstances
set out in Regulation 18(4)(a) of the Regulations.

If you have any questions about this document, the Court Meeting or the Climate
Exchange EGM, have not received both forms of proxy or are in any doubt as to
how to complete the forms of proxy, please call Computershare between 8.30 a.m.
and 5.30 p.m. Monday to Friday (except public holidays) on 01534 281 839 (from
within the British Isles) or +44 1534 281 839 (from outside the UK). Calls will
be charged at national or international rates as the case may be. Please note
that calls may be monitored or recorded and Computershare cannot provide
financial or tax advice or advice on the merits of the Scheme.

It is important that, for the Court Meeting, as many votes as possible are cast
so that the Court may be satisfied that there is a fair representation of
Climate Exchange Shareholder opinion. You are therefore strongly urged to
complete and return your forms of proxy as soon as possible, whether or not you
intend to attend the meetings in person.

Climate Exchange ADS Holders should also refer to Part Six for information
relevant to such holders.

 

13. Further information

Your attention is drawn to the Chairman’s letter in Part One and to the terms of
the Scheme which are set out in full in Part Four of this document. Further
information regarding Climate Exchange, ICE and Bidco is set out in Part Seven
of this document. Documents available for inspection are listed in paragraph 17
of Part Seven of this document.

Yours faithfully,

J.P. Morgan plc

Kinmont

 

23



--------------------------------------------------------------------------------

PART THREE: CONDITIONS TO THE IMPLEMENTATION OF THE SCHEME AND THE ACQUISITION
AND FURTHER TERMS OF THE ACQUISITION

The Acquisition is conditional upon the Scheme becoming effective by 31 July
2010 or such later date as ICE and Climate Exchange may, with the consent of the
Panel, agree and (if required) the Court may approve.

Conditions to the implementation of the Scheme and the Acquisition

 

1. The Scheme is subject to the following conditions:

 

  (A) the approval by a majority in number representing not less than
three-fourths in value of the holders of the Climate Exchange Shares present and
voting either in person or by proxy at the Court Meeting (or any separate class
meeting that may be required by the Court) or any adjournment thereof;

 

  (B) the Special Resolution being duly passed at the Climate Exchange EGM (or
any adjournment thereof);

 

  (C) the sanction of the Scheme by the Court (with or without modification (but
subject to any such modification being acceptable to ICE and Climate Exchange))
and an office copy of the Court Order being delivered to the Financial
Supervision Commission for registration;

 

2. Subject to the provisions of paragraph 3 of this Part Three and the
requirements of the Panel in accordance with the City Code, the Acquisition is
conditional upon, and accordingly the necessary actions to implement the
Acquisition will only be taken on, the satisfaction or, where relevant, waiver
of the following conditions:

 

  (A) insofar as the Acquisition constitutes a relevant merger situation within
Part 3 of the UK Enterprise Act 2002, the UK Office of Fair Trading indicating
in terms reasonably satisfactory to Bidco that it does not intend to refer the
proposed acquisition to the UK Competition Commission for investigation under
Part 3 of the UK Enterprise Act 2002;

 

  (B) no government or governmental, quasi-governmental, supranational,
statutory or regulatory, environmental or investigative body, court,
association, institution or agency (including any trade agency) or any other
similar body or person (including any professional body) whatsoever in any
jurisdiction (each a “Relevant Authority”) having decided to take, institute or
threaten any action, proceeding, suit, investigation, enquiry or reference or
having enacted, made or proposed and there not continuing to be outstanding any
statute, regulation, order or decision or having taken any other step that would
or might be reasonably expected to:

 

  (i) make the Acquisition of, or control of, Climate Exchange by Bidco or any
other member of the Wider ICE Group void, unenforceable or illegal or directly
or indirectly prohibit or otherwise materially restrict, delay or interfere with
the implementation of, or impose material additional conditions or obligations
with respect to, or otherwise challenge, the Acquisition of, or control of,
Climate Exchange by Bidco or any other member of the Wider ICE Group;

 

24



--------------------------------------------------------------------------------

  (ii) require, prevent or materially delay the divestiture or materially alter
the terms envisaged for such divestiture by any member of the Wider ICE Group or
by any member of the Wider Climate Exchange Group of all or any part of their
respective businesses, assets or property or impose any limitation on their
ability to conduct their respective businesses (or any part thereof) or to own
any of their respective assets or properties (or any part thereof) in any such
case to an extent which is material in the context of the Wider Climate Exchange
Group taken as a whole or the Wider ICE Group taken as a whole (as the case may
be);

 

  (iii) impose any material limitation on, or result in a material delay in, the
ability of any member of the Wider ICE Group directly or indirectly to acquire
or to hold or to exercise effectively any or all rights of ownership in respect
of shares, loans, securities convertible into shares or any other securities (or
the equivalent) in any member of the Wider Climate Exchange Group or the Wider
ICE Group or to exercise management control over any member of the Wider Climate
Exchange Group or the Wider ICE Group;

 

  (iv) require any member of the Wider ICE Group or of the Wider Climate
Exchange Group to acquire or offer to acquire any shares or other securities (or
the equivalent) in any member of the Wider Climate Exchange Group or any member
of the Wider ICE Group owned by any third party (other than in the
implementation of the Acquisition);

 

  (v) require, prevent or materially delay a divestiture by any member of the
Wider ICE Group of any shares or other securities (or the equivalent) in any
member of the Wider Climate Exchange Group;

 

  (vi) result in any member of the Wider Climate Exchange Group ceasing to be
able to carry on business under any name under which it presently carries on
business to an extent which is material in the context of the Wider Climate
Exchange Group taken as a whole;

 

  (vii) impose any material limitation on the ability of any member of the Wider
ICE Group or the Wider Climate Exchange Group to integrate or co-ordinate all or
any part of its business with all or any material part of the business of any
other member of the Wider ICE Group and/or the Wider Climate Exchange Group
respectively; or

 

  (viii)

otherwise adversely affect the business, assets, financial or trading position
or profits or prospects of any member of the Wider Climate Exchange Group or of
the Wider ICE Group to an extent which is material in the context of the Wider
Climate Exchange Group taken as a whole or, as the case may be, the Wider ICE
Group taken as a whole,

 

25



--------------------------------------------------------------------------------

 

and all applicable waiting and other time periods during which any such Relevant
Authority could decide to take, institute, implement or threaten any such
action, proceeding, suit, investigation, enquiry or reference or any other step
under the laws of any jurisdiction in respect of the Acquisition or the proposed
acquisition of any Climate Exchange Shares having expired, lapsed or been
terminated;

 

  (C) all necessary filings or applications having been made and all appropriate
waiting periods (including any extensions thereof) under any applicable
legislation or regulation of any jurisdiction having expired, lapsed or been
terminated and all necessary statutory or regulatory obligations in any
jurisdiction having been complied with, in each case in connection with the
Acquisition or the acquisition by any member of the Wider ICE Group of any
shares or other securities in, or control of, Climate Exchange and all
authorisations, orders, grants, recognitions, confirmations, licences, consents,
clearances, permissions, waiver of pre-emption rights and approvals (except
under the shareholders’ agreement relating to Climate Change Products Pty
Limited) (“Authorisations”) necessary in any jurisdiction for or in respect of
the Acquisition or the proposed acquisition by any member of the Wider ICE Group
of any shares or other securities in, or control of, Climate Exchange having
been obtained in terms and in a form reasonably satisfactory to Bidco from all
appropriate Relevant Authorities or from any appropriate persons or bodies with
whom any member of the Wider ICE Group or the Wider Climate Exchange Group has
entered into material contractual arrangements and all such Authorisations
together with all Authorisations reasonably deemed necessary or appropriate by
Bidco to permit or enable any member of the Wider Climate Exchange Group to
carry on its business remaining in full force and effect in such case where the
absence of such Authorisation would have a material adverse effect on the Wider
Climate Exchange Group taken as a whole, and there being no notice or intimation
of any intention to revoke, suspend, restrict or modify or not to renew any of
the same;

 

  (D) save as fairly disclosed in the report and accounts of Climate Exchange
for the year ended 31 December 2008 or in Climate Exchange’s statement of
preliminary results for the year ended 31 December 2009 or as publicly announced
by or on behalf of Climate Exchange to a Regulatory Information Service prior to
the date of the Announcement or as fairly disclosed to ICE by or on behalf of
Climate Exchange prior to the date of this document, there being no provision of
any agreement, arrangement, licence, permit, lease or other instrument to which
any member of the Wider Climate Exchange Group is a party or by or to which any
such member or any of its assets is or may be bound, entitled or subject which,
as a result of the making or implementation of the Acquisition by any member of
the Wider ICE Group or the proposed acquisition of any shares or securities in
Climate Exchange or because of a change in the control or management of Climate
Exchange or otherwise, would or might reasonably be expected to result in any of
the following, in each case to an extent which is material in the context of the
Wider Climate Exchange Group taken as a whole:

 

  (i) any moneys borrowed by or any other indebtedness (actual or contingent)
of, or grant available to, any such member of the Wider Climate Exchange Group
being or becoming repayable or capable of being declared repayable immediately
or earlier than their or its stated maturity date or repayment date or the
ability of any such member to borrow monies or incur any indebtedness being
withdrawn or inhibited or being capable of becoming withdrawn or inhibited;

 

26



--------------------------------------------------------------------------------

  (ii) the creation or enforcement of any mortgage, charge or other security
interest over the whole or any part of the business, property or assets of any
such member of the Wider Climate Exchange Group;

 

  (iii) any assets or interests of, or any asset the use of which is enjoyed by,
any such member of the Wider Climate Exchange Group being or falling to be
disposed of or charged or any right arising under which any such asset or
interest could be required to be disposed of or charged or could cease to be
available to any member of the Wider Climate Exchange Group, in each case
otherwise than in the ordinary course of business;

 

  (iv) any such agreement, arrangement, licence, permit, lease or other
instrument or the rights, liabilities, obligations or interests of any such
member thereunder being terminated or adversely modified or affected or any
obligation or liability arising or any adverse action being taken or arising
thereunder, in each case otherwise than in the ordinary course of business;

 

  (v) the interest of any such member of the Wider Climate Exchange Group in, or
the business of any such member of the Wider Climate Exchange Group with, any
person, firm or company (or any agreements or arrangements relating to such
interest or business) being terminated or adversely modified or affected;

 

  (vi) any such member of the Wider Climate Exchange Group ceasing to be able to
carry on business under any name under which it presently does so;

 

  (vii) the financial or trading position or prospects of any such member of the
Wider Climate Exchange Group being prejudiced or adversely affected;

 

  (viii) any such agreement, arrangement, licence, permit, lease or other
instrument being terminated or adversely modified or any onerous obligation
arising or any adverse action being taken or arising thereunder; or

 

  (ix) the creation of any liabilities (actual or contingent) by any such member
of the Wider Climate Exchange Group;

and no event having occurred which, under any provision of any agreement,
arrangement, licence, permit, lease or other instrument to which any member of

 

27



--------------------------------------------------------------------------------

the Wider Climate Exchange Group is a party or by or to which any such member or
any of its assets may be bound or be subject, would or could reasonably be
expected to result in any of the events or circumstances as are referred to in
sub-paragraphs (i) to (ix) of this paragraph (D);

 

  (E) save as fairly disclosed in the report and accounts of Climate Exchange
for the year ended 31 December 2008 or in Climate Exchange’s statement of
preliminary results for the year ended 31 December 2009 or as publicly announced
to a Regulatory Information Service by or on behalf of Climate Exchange prior to
the date of the Announcement or as fairly disclosed to ICE by or on behalf of
Climate Exchange prior to the date of the Announcement, no member of the Wider
Climate Exchange Group having:

 

  (i) issued or agreed to issue or authorised or proposed the issue of
additional shares of any class, or securities or securities convertible into, or
exchangeable for, or rights, warrants or options to subscribe for or to acquire,
any such shares, securities or convertible securities (save as between Climate
Exchange and any of its direct or indirect wholly-owned subsidiaries or between
any such wholly-owned subsidiaries or other than pursuant to the exercise of
options granted prior to the date of the Announcement under any of the Climate
Exchange Share Schemes or pursuant to the exercise of warrants issued under and
on the terms of (without amendment) any agreements in existence as of the date
of the Announcement with market makers for the Climate Exchange Group);

 

  (ii) other than to another member of the Climate Exchange Group, recommended,
declared, paid or made or authorised, proposed or announced its intention to
implement any recommendation, declaration, payment or making of any bonus,
dividend or other distribution, whether payable in cash or otherwise;

 

  (iii) save for transactions between Climate Exchange and any of its direct or
indirect wholly-owned subsidiaries or between any such wholly-owned
subsidiaries, merged with or demerged from any body corporate or acquired or
disposed of or transferred, mortgaged or charged, or created any other security
interest over, any assets or any right, title or interest in any asset
(including shares and trade investments) or authorised, proposed or announced
any intention to do so, in each case other than in the ordinary course of
business;

 

  (iv) implemented or authorised, proposed or announced its intention to
implement any reconstruction, amalgamation, scheme, commitment or other
transaction or arrangement otherwise than in the ordinary course of business;

 

  (v) purchased, redeemed or repaid or authorised, proposed or announced its
intention to implement any purchase, redemption or repayment of any of its own
shares or other securities or reduced or made any other change to any part of
its share capital;

 

28



--------------------------------------------------------------------------------

  (vi) save for transactions between Climate Exchange and any of its direct or
indirect wholly-owned subsidiaries or between any such wholly-owned
subsidiaries, made or authorised, proposed or announced an intention to
implement any change in its loan capital;

 

  (vii) issued or authorised, proposed or announced its intention to implement
the issue of any debentures or other debt securities or, save in the ordinary
course of business, incurred or increased any indebtedness or become subject to
any material contingent liability;

 

  (viii) entered into or varied, authorised or proposed the entry into or
variation of or agreed or announced its intention to enter into or vary any
contract, transaction, commitment or arrangement (whether in respect of capital
expenditure or otherwise) which is outside the ordinary course of business or
which is of a long term, onerous or unusual nature or magnitude or which
involves or could involve an obligation of such a nature or magnitude;

 

  (ix) entered into, authorised or proposed the entry into of or agreed or
announced its intention to enter into any contract, transaction, commitment or
arrangement which is or could be restrictive on the business of any member of
the Wider Climate Exchange Group or the Wider ICE Group to an extent material in
the context of the Wider ICE Group taken as a whole or, as the case may be, the
Wider Climate Exchange Group taken as a whole;

 

  (x) been unable, or admitted in writing that it is unable, to pay its debts or
commenced negotiations with one or more of its creditors with a view to
rescheduling or restructuring any of its indebtedness, or having stopped or
suspended (or threatened to stop or suspend) payment of its debts generally or
ceased or threatened to cease carrying on all or a substantial part of its
business;

 

  (xi) (other than in respect of a member of the Wider Climate Exchange Group
which is dormant and was solvent at the relevant time) taken any corporate
action or had any legal proceedings started or threatened against it for its
winding-up (voluntary or otherwise), dissolution or reorganisation (or for any
analogous proceedings or steps in any jurisdiction) or for the appointment of a
receiver, administrator, administrative receiver, trustee or similar officer (or
for the appointment of any analogous person in any jurisdiction) of all or any
of its assets or revenues;

 

  (xii) waived or compromised any claim where such waiver or compromise is
material in the context of the Wider Climate Exchange Group taken as a whole;

 

  (xiii) entered into or materially amended, authorised or proposed the entry
into of or material amendment to or agreed or announced its intention to enter
or materially amend the terms of any contract with any director, officer or
senior executive of a member of the Wider Climate Exchange Group;

 

29



--------------------------------------------------------------------------------

  (xiv) paid, authorised or proposed the payment of or agreed or announced its
intention to pay (whether in cash or otherwise) any separation or transaction
bonus to any director, officer, senior executive or employee of a member of the
Wider Climate Exchange Group, except, with respect to employees, to the extent
that the aggregate amount of such payments by all members of the Climate
Exchange Group amount to £500,000 or less, plus such further amount as Climate
Exchange and Bidco may mutually agree pursuant to the Implementation Agreement;

 

  (xv) made, authorised, proposed or agreed to any change to:

 

  (a) the terms of the trust deeds constituting the pension scheme(s)
established by any member of the Wider Climate Exchange Group for its Directors
and/or employees and/or their dependants;

 

  (b) the contributions payable to any such scheme(s) or to the benefits which
accrue or to the pensions which are payable thereunder;

 

  (c) the basis on which qualification for, or accrual or entitlement to, such
benefits or pensions are calculated or determined;

 

  (d) the basis upon which the liabilities (including pensions) of such pension
scheme(s) are funded, valued or met (including, without limitation, any changes
which relate to or result from any purchase of a bulk annuity or longevity or
financial hedging instrument in respect of some or all of those liabilities); or

 

  (e) agreed or consented to any change to the trustees or trustee directors
(except a simple replacement of a trustee or trustee director who has resigned);

 

  (xvi) entered into or authorised or proposed the entry into of any material
contract, commitment, agreement or arrangement or passed any resolution or made
any offer (which remains open for acceptance) with respect to, or agreed or
announced any intention to effect, any of the transactions, matters or events
referred to in this condition;

 

  (xvii) proposed, agreed to provide or modified in any material respect the
terms of any Climate Exchange Share Scheme or other incentive scheme relating to
the employment or termination of the employment of any person employed by the
Wider Climate Exchange Group; or

 

  (xviii) made any material alteration to its memorandum or articles of
association or other incorporation documents (other than in respect of the
proposed amendment to Climate Exchange’s articles of association at the Climate
Exchange EGM);

 

30



--------------------------------------------------------------------------------

  (F) save as fairly disclosed in the report and accounts of Climate Exchange
for the year ended 31 December 2008 or in Climate Exchange’s preliminary
statement of results for the year ended 31 December 2009 or as publicly
announced to a Regulatory Information Service by or on behalf of Climate
Exchange prior to the date of the Announcement or as fairly disclosed to ICE by
or on behalf of Climate Exchange prior to the date of the Announcement:

 

  (i) no adverse change having occurred in the business, assets, financial or
trading position or profits or prospects of any member of the Wider Climate
Exchange Group which is material in the context of the Wider Climate Exchange
Group taken as a whole;

 

  (ii) no litigation, arbitration proceedings, prosecution or other legal
proceedings to which any member of the Wider Climate Exchange Group is or may
become a party (whether as claimant or defendant or otherwise) and no enquiry or
investigation by, or complaint or reference to, any Relevant Authority against
or in respect of any member of the Wider Climate Exchange Group having been
threatened, announced or instituted or remaining outstanding in respect of any
member of the Wider Climate Exchange Group, which in each case could reasonably
be expected to have a material adverse affect on the Wider Climate Exchange
Group taken as a whole;

 

  (iii) no contingent or other liability having arisen which would or might
reasonably be expected to have a material adverse affect on the business,
assets, financial or trading position or profits or prospects of any member of
the Wider Climate Exchange Group taken as a whole; and

 

  (iv) no steps having been taken and no omissions having been made which will
or might reasonably be expected to result in the withdrawal, cancellation,
termination or modification of any licence held by any member of the Wider
Climate Exchange Group, which is necessary for the proper carrying on of its
business;

 

  (G) save as fairly disclosed in the report and accounts of Climate Exchange
for the year ended 31 December 2008 or in Climate Exchange’s preliminary
statement of results for the year ended 31 December 2009 or as publicly
announced to a Regulatory Information Service by or on behalf of Climate
Exchange prior to the date of the Announcement or as fairly disclosed to ICE by
or on behalf of Climate Exchange prior to the date of the Announcement, ICE not
having discovered:

 

  (i) that any financial, business or other information concerning the Wider
Climate Exchange Group as contained in information publicly disclosed (and not
publicly corrected) or disclosed to any member of the Wider ICE Group at any
time by or on behalf of any member of the Wider Climate Exchange Group is
misleading, contains a misrepresentation of fact or omits to state a fact
necessary to make that information not misleading;

 

31



--------------------------------------------------------------------------------

  (ii) that any member of the Wider Climate Exchange Group is subject to any
material liability, contingent or otherwise, which is not disclosed in the
report and accounts of Climate Exchange for the year ended 31 December 2008 or
in Climate Exchange’s preliminary statement of results for the year ended
31 December 2009; or

 

  (iii) any information which materially and adversely affects the import of any
information disclosed to ICE at any time by or on behalf of any member of the
Wider Climate Exchange Group,

  in each case the information discovered being materially adverse in the
context of the Wider Climate Exchange Group.

Further Terms of the Acquisition

 

3. Bidco reserves the right to waive all or any of conditions set out in
paragraph 2 above, in whole or in part.

 

4. If Bidco is required by the Panel to make an offer for any Climate Exchange
Shares under Rule 9 of the City Code, Bidco may make such alterations to the
above conditions as are necessary to comply with the provisions of that rule.

 

5. Bidco reserves the right to elect (with the consent of the Panel (where
necessary)) to effect the Acquisition by means of an Offer. In such event, such
Acquisition will be implemented on and subject to the same terms and conditions
to those that would apply to the Scheme, subject to appropriate amendments to
reflect the change in method of effecting the Acquisition, so far as applicable.
In particular, the conditions set out in paragraph 1 above would not apply. The
Offer would, however, be subject to the following further condition:

“valid acceptances being received (and not, where permitted, withdrawn) by not
later than 1.00 pm (London time) on the first closing date of the Offer (or such
later time(s) and/or date(s) as Bidco may, subject to the rules of the City Code
and with the consent of the Panel, decide) in respect of not less than 90 per
cent. (or such lower percentage as Bidco may decide): (i) of the Climate
Exchange Shares affected; and (ii) of the voting rights attached to those
shares, provided that this condition will not be satisfied unless Bidco
(together with its wholly-owned subsidiaries) shall have acquired or agreed to
acquire (whether pursuant to the Offer or otherwise) Climate Exchange Shares
carrying in aggregate more than 50 per cent. of the voting rights normally
exercisable at a general meeting of Climate Exchange, including for this purpose
(except to the extent otherwise agreed by the Panel) any such voting rights
attaching to Climate Exchange Shares that are unconditionally allotted or issued
before the Offer becomes or is declared unconditional as to acceptances whether
pursuant to the exercise of any outstanding subscription or conversion rights or
otherwise. For the purposes of this condition:

 

32



--------------------------------------------------------------------------------

  (A) Climate Exchange Shares which have been unconditionally allotted shall be
deemed to carry the voting rights they will carry upon issue; and

 

  (B) the expression “Climate Exchange Shares affected” shall be construed in
accordance with section 154 of the Isle of Man Companies Act.”

Further, if sufficient acceptances of such Offer are received and/or sufficient
Climate Exchange Shares are otherwise acquired, it is the intention of Bidco to
apply the provisions of section 154 of the Isle of Man Companies Act to acquire
compulsorily any outstanding Climate Exchange Shares affected.

 

6. The Acquisition will be subject to the terms and conditions set out in
paragraphs 1 and 2 of this Part Three and such further terms as may be required
to comply with the AIM Rules, the City Code and the Isle of Man Companies Act.
The Scheme will be governed by the laws of the Isle of Man.

 

7. The offer will lapse and the Scheme will not become effective if, before the
Climate Exchange EGM, the Acquisition is referred to the UK Competition
Commission.

 

33



--------------------------------------------------------------------------------

PART FOUR: THE SCHEME OF ARRANGEMENT

THE SCHEME OF ARRANGEMENT

IN THE HIGH COURT OF JUSTICE OF THE ISLE OF MAN

CIVIL DIVISION

CHANCERY PROCEDURE

Serial No. CHP 10/0076

IN THE MATTER OF CLIMATE EXCHANGE PLC

and

IN THE MATTER OF THE ISLE OF MAN COMPANIES ACT 1931

SCHEME OF ARRANGEMENT

(under section 152 of the Isle of Man Companies Act 1931)

between

CLIMATE EXCHANGE PLC

AND

THE HOLDERS OF THE SCHEME SHARES

(as hereinafter defined)

PRELIMINARY

In this Scheme, unless inconsistent with the subject or context, the following
expressions bear the following meanings:

 

“Bidco”    Aether Ios Limited, a private company with limited liability
incorporated in the United Kingdom with registered number 07227809 and its
registered office address at 5th Floor, Milton Gate, 60 Chiswell Street, London,
EC1Y 4SA; “business day”    a day (other than a Saturday, Sunday, public or bank
holiday) on which banks are generally open for business in London other than
solely for trading and settlement in Euro;

“certificated form”

or “in certificated form”

   a share or other security which is not in uncertificated form (that is, not
in CREST); “City Code”    the City Code on Takeovers and Mergers;

 

34



--------------------------------------------------------------------------------

“Climate Exchange”    Climate Exchange plc, a public company with limited
liability incorporated in the Isle of Man with registered number 109015C and its
registered office at IOMA House, Hope Street, Douglas, Isle of Man, IM1 1AP;
“Climate Exchange Shares”    ordinary shares of £0.01 each in the capital of
Climate Exchange; “Court”    the High Court of Justice of the Isle of Man;
“Court Meeting”    the meeting of the holders of the Scheme Shares convened by
order of the Court pursuant to section 152 of the Isle of Man Companies Act 1931
to consider and, if thought fit, approve this Scheme, including any adjournment
thereof; “CREST”    the system for the paperless settlement of trades in
securities and the holding of uncertificated securities operated by Euroclear in
accordance with the Regulations; “Effective Date”    the date on which this
Scheme becomes effective in accordance with its terms; “Euroclear”    Euroclear
UK & Ireland Limited; “holder”    a registered holder and includes any person(s)
entitled by transmission; “Order”    the order of the Court sanctioning this
Scheme; “Order Date”    the date on which the Order is made or, if later, the
date on which the Order is expressed to take effect; “Regulations”    the
Uncertificated Securities Regulations 2005 of the Isle of Man; “Relevant
Holders”    holders of Scheme Shares whose names appear in the register of
members of Climate Exchange at the Scheme Record Time; “Scheme”    this scheme
of arrangement in its present form or with or subject to any modification,
addition or condition approved or imposed by the Court; “Scheme Record Time”   
6.00 p.m. on the business day before the Effective Date; “Scheme Shares”    (i)
  

the    Climate Exchange Shares in issue at the date of this document;

 

35



--------------------------------------------------------------------------------

  

(ii)    

   any Climate Exchange Shares issued after the date of this document and prior
to the Voting Record Time; and   

(iii)  

   any Climate Exchange Shares issued at or after the Voting Record Time and
prior to 6.00 p.m. on the Order Date in respect of which the original or any
subsequent holder thereof shall be bound by the Scheme or shall by such time
have agreed in writing to be bound by the Scheme,    in any case, other than any
Climate Exchange Shares held or beneficially owned by ICE; “Shareholder”    a
holder of Scheme Shares;

“uncertificated form” or “in

uncertificated form”

   a share or other security recorded on the relevant register as being held in
uncertificated form in CREST, and title to which, by virtue of the Regulations,
may be transferred by means of CREST; and

“Voting Record Time”

   6.00 p.m. on the day which is 2 days before the Court Meeting or any
adjournment thereof (as the case may be).

 

(A) The authorised share capital of Climate Exchange at the date of this Scheme
is £675,000 divided into 67,500,000 ordinary shares of £0.01 each. As at 26 May
2010, being the latest practicable date prior to publication of this document,
47,734,475 ordinary shares had been issued and were fully paid up and the
remainder were unissued.

 

(B) As at 26 May 2010, being the latest practicable date prior to publication of
this document, IntercontinentalExchange Holdings, a wholly-owned subsidiary of
IntercontinentalExchange, Inc. (the ultimate parent company of Bidco), held
2,277,034 Climate Exchange Shares (representing 4.8 per cent. of the entire
existing issued share capital of Climate Exchange).

 

(C) The Company is proposing the Scheme, under which the Scheme Shares will be
transferred to Bidco in exchange for 750 pence in cash for each Scheme Share.

 

(D) Bidco has agreed to appear by Counsel at the hearing to sanction this Scheme
and to undertake to the Court to be bound by the provisions of this Scheme and
to execute and do or procure to be executed and done all such documents, acts
and things as may be necessary or desirable to be executed or done by it for the
purpose of giving effect to this Scheme.

 

36



--------------------------------------------------------------------------------

1. Transfer of Scheme Shares

The Scheme Shares will be acquired by Bidco, on the Effective Date, fully paid
and free from all liens, equitable interests, charges, encumbrances, pre-emption
rights and other third party interests and rights of any nature whatsoever and
together with all rights now or hereafter attaching to them, including the right
to receive and retain all dividends and other distributions declared, made or
paid after the date of the Announcement.

In consideration for the transfer of the Scheme Shares to Bidco, Bidco shall,
subject to clause 3(E), pay or procure that there shall be paid to or for the
account of each Relevant Holder:

 

for each Scheme Share    750 pence in cash

 

2. Share certificates and cancellation of CREST entitlements

 

(A) With effect from and including the Effective Date, all certificates
representing Scheme Shares shall cease to have effect as documents of title to
the Scheme Shares comprised therein and every holder of Scheme Shares shall be
bound by the request of Climate Exchange to deliver up the same to Climate
Exchange, or, as it may direct, to destroy the same.

 

(B) With effect from and including the Effective Date, Euroclear shall be
instructed to cancel the entitlements to Scheme Shares of holders of Scheme
Shares in uncertificated form. As regards certificated Scheme Shares,
appropriate entries will be made in the register of members of Climate Exchange
with effect from the Effective Date to reflect their cancellation.

 

3. Despatch of consideration

 

(A) As soon as practicable after the Effective Date, and in any event not more
than 14 days after the Effective Date, Bidco shall:

 

  (i) in the case of the Scheme Shares, which at the Scheme Record Time are in
certificated form, despatch or procure the despatch to the persons entitled
thereto, or as they may direct, in accordance with the provisions of sub-clauses
3(B) and 3(C), cheques for the sums payable to them in accordance with clause 1;
and

 

  (ii) in the case of the Scheme Shares which at the Scheme Record Time are in
uncertificated form, ensure that an assured payment obligation in respect of the
sums payable is created in accordance with the CREST assured payment
arrangements and the provisions of sub-clause 3(D), provided that Bidco reserves
the right to make payment of the said consideration by cheque as aforesaid in
sub-clause 3(A)(i) if, for any reason, it wishes to do so.

 

(B)

All deliveries of cheques or certificates required to be made pursuant to this
Scheme shall be effected by sending the same by first class post in pre-paid
envelopes addressed to the persons entitled thereto at their respective
registered addresses as appearing in the register of members of Climate Exchange
at the Scheme Record Time

 

37



--------------------------------------------------------------------------------

 

or in accordance with any special standing instructions regarding
communications, and none of Climate Exchange, Bidco or their respective agents
or nominees shall be responsible for any loss or delay in the transmission of
any cheques or certificates sent in accordance with this sub-clause 3(B), which
shall be sent at the risk of the person or persons entitled thereto.

 

(C) All cheques shall be made payable to the person or persons to whom, in
accordance with the foregoing provisions of this

clause 3, the envelope containing the same is addressed, and the encashment of
any such cheque shall be a complete discharge of Bidco’s obligation under this
Scheme to pay for the monies represented thereby.

 

(D) In respect of payments made through CREST, Bidco shall ensure that an
assured payment obligation is created in accordance with the CREST assured
payment arrangements, provided that Bidco reserves the right to make payment of
the said consideration by cheque as aforesaid in sub-clause 3(A)(i) if, for any
reason, it wishes to do so. The creation of such an assured payment obligation
shall be a complete discharge of Bidco’s obligation under this Scheme with
reference to the payments made through CREST.

 

(E) The preceding paragraphs of this clause 3 shall take effect subject to any
prohibition or condition imposed by law.

 

4. Operation of this Scheme

 

(A) This Scheme shall become effective as soon as an office copy of the Order
under section 152 of the Isle of Man Companies Act shall have been duly
delivered by Climate Exchange to the Isle of Man Financial Supervision
Commission for registration.

 

(B) Unless this Scheme shall become effective on or before 31 July 2010, or such
later date, if any, as Climate Exchange and Bidco may agree and the Court may
allow, this Scheme shall never become effective.

 

(C) Climate Exchange and Bidco may jointly consent on behalf of all persons
concerned to any modification of or addition to this Scheme or to any condition
which the Court may approve or impose.

 

5. Governing Law

This Scheme is governed by the laws of the Isle of Man. The rules of the City
Code will apply to this Scheme.

Dated 28 May 2010

 

38



--------------------------------------------------------------------------------

PART FIVE: FINANCIAL INFORMATION ON CLIMATE EXCHANGE

The financial information set out below from the audited financial statements
for Climate Exchange for the 12 month period ended 31 December 2009, the 12
month period ended 31 December 2008 and the 12 month period ended 31 December
2007 (together the “Climate Exchange Accounts”) are incorporated by reference
into, and form part of, this document and are available at the following
addresses on the Climate Exchange website:

 

Information incorporated into this document by reference

  

Location in Climate

Exchange Financial

Statements and Notes

For the 12 month period ended 31 December 2009, available at:

http://www.climateexchangeplc.com/downloads/352_Climate%20Report%20%20Accounts%202010%20(2)FINAL.pdf

   Consolidated income statement    Page 44 Consolidated statement of
comprehensive income    Page 45 Consolidated balance sheet    Page 46
Consolidated statement of changes in equity    Page 47 Consolidated statement of
cash flows    Page 48 Notes forming part of the consolidated financial
statements    Pages 51 - 75

For the 12 month period ended 31 December 2008, available at:

http://www.climateexchangeplc.com/downloads/305_Report-Accounts-2008.pdf

   Consolidated income statement    Page 38 Consolidated balance sheet    Page
39 Consolidated statement of changes in equity    Page 40 Consolidated statement
of cash flows    Page 41 Notes to the financial statements    Pages 43 - 63

For the 12 month period ended 31 December 2007, available at:

http://www.climateexchangeplc.com/downloads/193_Report%20&%20Accounts%202007.pdf

   Consolidated income statement    Page 26 Consolidated balance sheet    Page
27 Consolidated statement of changes in equity    Page 28 Consolidated statement
of cash flows    Page 29 Notes to the financial statements    Pages 31 - 47

Climate Exchange Shareholders, persons with information rights and any other
persons to whom this document is sent, may request a hard copy of the Climate
Exchange Accounts free of charge by writing to Lauren Paton at Climate Exchange
plc, 62 Bishopsgate, London EC2N 4AW or by telephoning 020 7382 7800 (from
within the British Isles) or +44 207 382 7800 (from outside the British Isles).
Copies of the Climate Exchange Accounts will not be provided to any of the
persons mentioned above unless requested.

 

39



--------------------------------------------------------------------------------

PART SIX: ADDITIONAL INFORMATION FOR OVERSEAS HOLDERS OF CLIMATE

EXCHANGE SHARES AND CLIMATE EXCHANGE ADSs

General

This document has been prepared for the purposes of complying with English law,
Isle of Man law, the AIM Rules and the City Code and the information disclosed
may not be the same as that which would have been disclosed if this document had
been prepared in accordance with the laws of jurisdictions outside the United
Kingdom and the Isle of Man.

It is the responsibility of any person into whose possession this document comes
to satisfy themselves as to the full observance of the laws of the relevant
jurisdiction in connection with the Acquisition including the obtaining of any
governmental, exchange control or other consents which may be required and/or
compliance with other necessary formalities which are required to be observed
and the payment of any issue, transfer or other taxes or levies due in such
jurisdiction.

This document does not constitute an offer or invitation to purchase or
subscribe for any securities or a solicitation of any vote or approval or of an
offer to buy any securities pursuant to this document or otherwise in any
jurisdiction in which such offer, invitation or solicitation is unlawful.

Overseas holders of Climate Exchange Shares and Climate Exchange ADSs should
consult their own legal and tax advisers with respect to the legal and tax
consequences of the Scheme.

U.S. Securities Laws

The Acquisition relates to the shares of an Isle of Man company and is proposed
to be made by means of a scheme of arrangement under Isle of Man company law. A
transaction effected by means of a scheme of arrangement is not subject to the
tender offer rules under the Exchange Act. Accordingly, the Scheme is subject to
the disclosure requirements, rules and practices applicable in the United
Kingdom and the Isle of Man to schemes of arrangement, which differ from the
requirements of the U.S. tender offer rules. Financial information included in
or incorporated by reference into this document has been prepared in accordance
with International Financial Reporting Standards as adopted by the European
Union, which may not be comparable to the financial statements of U.S.
companies. It may be difficult for you to enforce your rights and any claim you
may have arising under U.S. federal securities laws, since Climate Exchange is
located in a foreign country, and some or all of its officers and directors may
be residents of a foreign country. You may not be able to sue Climate Exchange
or its officers or directors in a foreign court for violations of the U.S.
securities laws. It may be difficult to compel Climate Exchange and its
affiliates to subject themselves to a U.S. court’s judgement. This document has
not been reviewed by any federal or state securities commission or regulatory
authority in the U.S., nor has any such commission or authority passed upon the
accuracy or adequacy of this document. Any representation to the contrary is
unlawful and may be a criminal offence.

 

40



--------------------------------------------------------------------------------

Information for Climate Exchange ADS Holders

Climate Exchange ADS Holders will not, except as described below, be entitled to
attend the Court Meeting or the Climate Exchange EGM or to be present at the
Hearing (although the ADS Depositary, the registered holder of Climate Exchange
Shares underlying the Climate Exchange ADSs, will be so entitled and, pursuant
to the Deposit Agreement, will endeavour, in so far as practicable, to vote or
cause to be voted at the Court Meeting and/or the Climate Exchange EGM in
accordance with the written instructions that may be received from registered
Climate Exchange ADS Holders).

Climate Exchange ADS Holders who wish to attend the Court Meeting or the Climate
Exchange EGM or to be present at the Hearing should take steps to present their
Climate Exchange ADSs to the ADS Depositary for cancellation and (upon
compliance with the terms of the Deposit Agreement, including payment of the ADS
Depositary’s fees and any applicable taxes and governmental charges) delivery of
Climate Exchange Shares so as to become registered holders of Climate Exchange
Shares prior to the Voting Record Time. The Voting Record Time, the time and
date of the Court Meeting and Climate Exchange EGM and the anticipated date of
the Hearing appear on page 1 of this document.

Registered Climate Exchange ADS Holders as at the ADS Voting Record Time may
sign and complete an ADS Voting Instruction Card in accordance with the
instructions printed thereon, which should be returned by mail to BNY Mellon
Shareowner Services, P.O. Box 3549, South Hackensack, New Jersey 07606-9249 as
soon as possible and, in any event, so as to be received no later than 5.00 p.m.
(New York time) on 24 June 2010. Climate Exchange ADS Holders who hold Climate
Exchange ADSs indirectly must rely on the procedures of their bank, broker,
financial institution or share plan administrator through which they hold their
Climate Exchange ADSs if they wish their voting instructions to be reflected on
an ADS Voting Instruction Card and received by the ADS Depositary by this
deadline.

The Deposit Agreement provides in Section 4.07 that the ADS Depositary shall not
vote Climate Exchange Shares underlying Climate Exchange ADSs except in
accordance with written instructions from the Climate Exchange ADS Holders. If
the ADS Depositary fails to receive an ADS Voting Instruction Card from a
registered Climate Exchange ADS Holder prior to the deadline, then the ADS
Depositary will not vote the Climate Exchange Shares underlying the Climate
Exchange ADSs of such holder, and, accordingly, such shares will not be
represented and will not be voted at the Court Meeting or the Climate Exchange
EGM.

Once the Scheme becomes effective, Climate Exchange intends to terminate the
Deposit Agreement through which the ADS programme is operated and a Notice of
Termination will be sent to Climate Exchange ADS Holders.

It is important that, for the Court Meeting in particular, as many votes as
possible are cast so that the Court may be satisfied that there is a fair and
reasonable representation of Climate Exchange Shareholders’ opinion. Climate
Exchange ADS Holders may only vote in person at the Court Meeting or Climate
Exchange EGM if they become a registered holder of Climate Exchange Shares by
arranging for the surrender of their Climate Exchange ADSs and delivery of
Climate Exchange ADSs in accordance with the terms and conditions of the Deposit
Agreement so as to become registered holders of Climate Exchange Shares prior to
the Voting Record Time.

 

41



--------------------------------------------------------------------------------

On the Effective Date, the Climate Exchange Shares underlying the Climate
Exchange ADSs will be transferred to Bidco, the Climate Exchange ADSs will be
cancelled and the American depositary receipts evidencing the Climate Exchange
ADSs will be required to be surrendered to the ADS Depositary in order for the
holder thereof to receive his entitlement under the Scheme (without interest and
less any withholding taxes, if applicable). Climate Exchange shall be liable to
pay to the ADS Depositary a fee of up to $0.05 in respect of each Climate
Exchange ADS surrendered. The ADS Depositary (as the registered holder of the
Climate Exchange Shares) will receive an amount in pounds sterling equal to the
total amount payable in respect of all the Climate Exchange Shares held by the
ADS Depositary in accordance with the terms of the Scheme. Such amount will be
converted into U.S. dollars by the ADS Depositary pursuant to the terms and
conditions of the Deposit Agreement. Once the ADS Depositary has received the
funds, Climate Exchange ADS Holders will receive their pro rata portion in U.S.
dollars from the ADS Depositary upon surrender of their Climate Exchange ADSs in
accordance with the terms and conditions of the Deposit Agreement (without
interest and less any withholding taxes, if applicable). Following the Effective
Date, the ADS Depositary will mail a notice to registered holders of Climate
Exchange ADSs regarding the mechanics of the surrender of their existing Climate
Exchange ADSs in exchange for their entitlement under the Scheme. Instructions
for the surrender of Climate Exchange ADS certificates will be set out in the
letter of transmittal. If you hold your Climate Exchange ADSs indirectly, you
must rely on the procedures of the bank, broker, financial institution or share
plan administrator through which you hold your Climate Exchange ADSs for
completion of the exchange.

Any Climate Exchange ADS Holder whose Climate Exchange ADSs are held indirectly
through a bank, broker, financial institution or share plan administrator within
a book-entry facility, such as DTC, will receive credit of the funds to their
account from their bank, broker, financial institution or share plan
administrator. The ADS Depositary will remit the funds to each book-entry
facility, net of the total amount of any ADS Depositary fee due from such holder
to the ADS Depositary, and the relevant book-entry facility in turn will credit
the Climate Exchange ADS Holder’s bank, broker, financial institution or share
plan administrator.

In order to avoid the application of U.S. backup withholding (currently at a
rate of 28 per cent.) on cash amounts paid to Climate Exchange ADS Holders
(including non-U.S. persons) who have not previously provided a duly completed
Form W-9 or W-8 to their broker or the ADS Depositary that remains valid at the
time of payment, it is necessary for such holders to provide the ADS Depositary
with a properly completed IRS Form W-8BEN or Form W-9 as applicable. See Part
Eight. Persons who are uncertain as to their need to provide these forms should
consult their own tax advisers. IRS Forms W-9 and W-8 are available on the IRS
website at http://www.irs.gov.

 

42



--------------------------------------------------------------------------------

PART SEVEN: ADDITIONAL INFORMATION ON CLIMATE EXCHANGE, ICE AND BIDCO

 

1. Responsibility

 

1.1 The Climate Exchange Directors, whose names are set out in paragraph 2.1
below, accept responsibility for the information contained in this document
other than the information for which responsibility is taken by others pursuant
to paragraph 1.2 of this Part Seven. To the best of the knowledge and belief of
the Climate Exchange Directors (who have taken all reasonable care to ensure
that such is the case) the information contained in this document for which they
accept responsibility is in accordance with the facts and does not omit anything
likely to affect the import of such information.

 

1.2 The directors of Bidco and ICE, whose names are set out in paragraphs 2.2
and 2.3 below, accept responsibility for the information contained in this
document relating to the ICE Group (including paragraphs 4 and 7 of Part One of
this document), the Bidco Directors and ICE Directors and their close relatives,
related trusts and controlled companies. To the best of the knowledge and belief
of the Bidco Directors and ICE Directors (who have taken all reasonable care to
ensure that such is the case) the information contained in this document for
which they accept responsibility is in accordance with the facts and does not
omit anything likely to affect the import of such information.

 

2. Directors

 

2.1 The Climate Exchange Directors and their respective positions are as
follows:

 

Name

  

Position

Richard Sandor    Chairman Neil Eckert    Chief Executive Officer
Matthew Whittell    Chief Financial Officer Carole Brookins    Non Executive
Director Klaus Gierstner    Non Executive Director Sir Laurence Magnus    Non
Executive Director Sir Brian Williamson    Non Executive Director Philip Scales
   Non Executive Director

The business address of each of the Climate Exchange Directors is 62
Bishopsgate, London EC2N 4AW, save that the business address of Philip Scales is
IOMA House, Hope Street, Douglas, Isle of Man, IM1 1AP. Richard Sandor’s second
business address is 190 South LaSalle Street, Suite 1100, Chicago, IL 60603.

The company secretary of Climate Exchange is Philip Scales.

 

43



--------------------------------------------------------------------------------

2.2 The Bidco Directors and their respective positions are as follows:

 

Name

  

Position

Scott A. Hill    Director Johnathan H. Short    Director David J. Peniket   
Director

The business address of each of Scott A. Hill and Johnathan H. Short is 2100
RiverEdge Parkway, Suite 500, Atlanta, GA 30328, United States of America and of
David J. Peniket is 5th Floor, Milton Gate, 60 Chiswell Street, London EC1Y 4SA.

The company secretary of Bidco is Patrick Davis.

 

2.3 The ICE Directors and their respective positions are as follows:

 

Name

  

Position

Jeffrey C. Sprecher    Chairman and Chief Executive Officer Charles R. Crisp   
Director Jean-Marc Forneri    Director Fred W. Hatfield    Director Terrence F.
Martell    Director Sir Callum McCarthy    Director Sir Robert Reid    Director
Frederic V. Salerno    Director Judith A. Sprieser    Director Vincent Tese   
Director

The business address of each of the ICE Directors is 2100 RiverEdge Parkway,
Suite 500, Atlanta, GA 30328, United States of America.

The company secretary of ICE is Johnathan H. Short.

 

3. Market quotations

The following table shows the closing middle market prices for Climate Exchange
Shares, as derived from the AIM Appendix to the Daily Official List of the
London Stock Exchange, on the first business day in each of the six months
immediately before the date of this document and on 29 April 2010 (being the
last dealing day prior to the date of the Announcement) and 26 May 2010 (being
the latest practicable date prior to the posting of this document).

 

44



--------------------------------------------------------------------------------

Date

  

Share price (pence)

2 November 2009    840.0 1 December 2009    780.0 4 January 2010    647.0
1 February 2010    613.5 1 March 2010    523.0 1 April 2010    500.0 29 April
2010    478.0 26 May 2010    742.5

 

4. Interests in relevant Climate Exchange securities

 

4.1 For the purposes of this paragraph 4 and paragraphs 5 to 8:

 

  (A) “acting in concert” has the meaning given to it in the City Code;

 

  (B) “arrangement” means any arrangement of the kind referred to in Note 11 on
the definition of acting in concert in the City Code, including indemnity or
option arrangements, and any agreement or understanding, formal or informal, of
whatever nature, relating to relevant securities (such term having the meaning
given to it in the City Code) which may be an inducement to deal or refrain from
dealing;

 

  (C) “connected adviser” has the meaning given to it in the City Code;

 

  (D) “control” means an interest, or interests, in shares carrying 30 per cent.
or more of the voting rights attributable to the share capital of a company
which are currently exercisable at a general meeting, irrespective of whether
the holding or holdings give(s) de facto control, and “controlled” shall be
construed accordingly;

 

  (E) “dealing” has the meaning given to it in the City Code;

 

  (F) “derivative” includes any financial product whose value in whole or in
part is determined directly or indirectly by reference to the price of an
underlying security;

 

  (G) “disclosure period” means the period beginning on 1 May 2009 (being the
date 12 months prior to the commencement of the offer period) and ending on
26 May 2010 (being the latest practicable date prior to the publication of this
document);

 

  (H)

“interest” or “interests” in relevant securities (such term having the meaning
given to it in the City Code) has the meaning given to it in the City Code and
references to interests of Bidco Directors, interests of ICE Directors or
interests of Climate Exchange Directors in relevant securities shall include all
interests,

 

45



--------------------------------------------------------------------------------

 

short positions and borrowings of any other person whose interests in shares the
Bidco Directors, ICE Directors or the Climate Exchange Directors (as the case
may be), are taken to be interested in pursuant to Part 22 of the UK Companies
Act and related regulations;

 

  (I) “offer period” means the period commencing on 30 April 2010 and ending on
26 May 2010 (being the latest practicable date prior to the publication of this
document);

 

  (J) “relevant Climate Exchange securities” mean relevant securities (such term
having the meaning given to it in the City Code in relation to an offeree) of
Climate Exchange;

 

  (K) “relevant ICE securities” mean relevant securities (such term having the
meaning given to it in the City Code in relation to an offeror) of ICE; and

 

  (L) “short position” means any short position (whether conditional or absolute
and whether in the money or otherwise) including any short position under a
derivative, any agreement to sell or any delivery obligation or right to require
another person to purchase or take delivery.

 

4.2 Except as specified in paragraph 4.4 below, as at 26 May 2010 (being the
latest practicable date prior to the posting of this document), neither ICE nor
Bidco held any interests, rights to subscribe or short positions in relevant
Climate Exchange securities.

 

4.3 As at 26 May 2010 (being the latest practicable date prior to the posting of
this document), no ICE Director, no Bidco Director and none of their respective
close relatives, related trusts or controlled companies held any interests,
rights to subscribe or short positions in relevant Climate Exchange securities.

 

4.4 As at 26 May 2010 (being the latest practicable date prior to the posting of
this document), the interests, rights to subscribe or short positions in
relevant Climate Exchange securities held by any person acting in concert with
ICE or Bidco were as follows:

 

Name

   Number of Climate Exchange
securities

IntercontinentalExchange Holdings

   2,277,034

 

46



--------------------------------------------------------------------------------

4.5 As at 26 May 2010 (being the latest practicable date prior to the posting of
this document), the interests, rights to subscribe or short positions of the
Climate Exchange Directors and their close relatives, related trusts and
controlled companies, all of which are beneficial unless otherwise stated, in
relevant Climate Exchange securities (other than the options detailed in
paragraph 4.6 below) were as follows:

 

Name

   Number of Climate
Exchange Shares    Per cent. of Climate
Exchange’s ordinary
issued share capital

Richard Sandor (1)

   7,883,614    16.52

Neil Eckert (2)

   1,084,124    2.27

Carole Brookins

   16,252    0.03

Klaus Gierstner

   37,000    0.08

Sir Laurence Magnus (3)

   4,093    0.01

Sir Brian Williamson

   1,500    0.00

Total

   9,026,583    18.91

 

(1) Richard Sandor holds all of his shares through family trusts.

(2) Neil Eckert holds 19,124 of his shares through Isabella Eckert and the Mary
and Clive Eckert Varied Will Trust.

(3) Sir Laurence Magnus holds all of his shares through an account with C.
Hoare & Co.

 

4.6 As at 26 May 2010 (being the latest practicable date prior to the posting of
this document), the interests of the Climate Exchange Directors and their close
relatives, related trusts and controlled companies in options and/or awards over
relevant Climate Exchange securities were as follows:

 

Name

   Plan    Exercise price
(p)    Number of Climate Exchange
Options

Neil Eckert

   LTIP    1    1,299,428
   2006 Plan    330    1,050,000

Matthew Whittell

   2006 Plan    430    500,000

Carole Brookins

   2006 Plan    330    10,000

Total

         2,859,428

 

4.7 As at 26 May 2010 (being the latest practicable date prior to the posting of
this document), no persons acting in concert with Climate Exchange held any
interests, rights to subscribe or short positions in relevant Climate Exchange
securities.

 

5. Dealings in relevant Climate Exchange securities

 

5.1 Except as specified in paragraph 5.3 below, during the disclosure period
there were no dealings in relevant Climate Exchange securities by any member of
the ICE Group, by any of the Bidco Directors or ICE Directors (or any of their
respective close relatives, related trusts or controlled companies), by any
person whose interests in relevant Climate Exchange securities the Bidco
Directors or ICE Directors are taken to be interested in pursuant to Part 22 of
the UK Companies Act and related regulations or by any other person acting in
concert with ICE or Bidco for the purposes of the Acquisition.

 

47



--------------------------------------------------------------------------------

5.2 During the offer period there were no dealings in relevant Climate Exchange
securities by any member of the Climate Exchange Group, by any of the Climate
Exchange Directors (or any of their close relatives, related trusts or
controlled companies), by any person whose interests in relevant Climate
Exchange securities the Climate Exchange Directors are taken to be interested in
pursuant to Part 22 of the UK Companies Act and related regulations or by any
other person acting in concert with Climate Exchange for the purposes of the
Acquisition.

 

5.3 During the disclosure period, the dealings in relevant Climate Exchange
securities by persons acting in concert with ICE or Bidco were as follows:

 

Name

   Date    Transaction    No. of relevant
securities    Price per
share (p)

IntercontinentalExchange Holdings

   22 June 2009    Purchase    2,277,034    645

 

6. Interests in relevant ICE securities

As at 26 May 2010 (the latest practicable date prior to the publication of this
document), neither Climate Exchange nor any Climate Exchange Director was,
directly or indirectly, interested in relevant ICE securities.

 

7. Dealings in relevant ICE securities

Neither Climate Exchange nor any of the Climate Exchange Directors (or any of
their close relatives, related trusts or controlled companies or any person
whose interests in relevant Climate Exchange securities the Climate Exchange
Directors are taken to be interested in pursuant to Part 22 of the UK Companies
Act and related regulations) dealt in relevant ICE securities during the offer
period.

 

8. Interests and dealings – general

 

8.1 Save as disclosed in paragraphs 4 to 7 above, as at 26 May 2010 (the latest
practicable date prior to the publication of this document),

 

  (A) no member of the ICE Group had any interest in, right to subscribe in
respect of, or any short position in relation to relevant Climate Exchange
securities nor has any member of the ICE Group dealt in any relevant Climate
Exchange securities during the disclosure period;

 

  (B)

none of the ICE Directors or Bidco Directors (or any of their respective close
relatives, related trusts or controlled companies) had any interest in, right to
subscribe in respect of, or any short position in relation to relevant Climate
Exchange securities, nor has any such person (or any person whose interests in
relevant Climate Exchange securities the ICE Directors or Bidco Directors are

 

48



--------------------------------------------------------------------------------

 

taken to be interested in pursuant to Part 22 of the UK Companies Act and
related regulations) dealt in any relevant Climate Exchange securities during
the disclosure period;

 

  (C) no person deemed to be acting in concert with ICE or Bidco had any
interest in, right to subscribe in respect of, or any short position in relation
to relevant Climate Exchange securities, nor has any such person dealt in any
relevant Climate Exchange securities, during the disclosure period;

 

  (D) no person who has an arrangement with ICE or Bidco (or any person acting
in concert with ICE or Bidco) had any interest in, right to subscribe in respect
of, or any short position in relation to relevant Climate Exchange securities,
nor has any such person dealt in any relevant Climate Exchange securities during
the disclosure period; and

 

  (E) neither ICE or Bidco, nor any person acting in concert with ICE or Bidco,
has borrowed or lent any relevant Climate Exchange securities during the
disclosure period, save for any borrowed shares which have been either on-lent
or sold.

 

8.2 Save as disclosed in paragraphs 4 to 7 above as at 26 May 2010 (the latest
practicable date prior to the publication of this document):

 

  (A) no member of the Climate Exchange Group had any interest in, right to
subscribe in respect of or any short position in relation to relevant Climate
Exchange Securities or relevant ICE securities nor has any such person dealt in
any relevant Climate Exchange securities or relevant ICE securities during the
offer period;

 

  (B) none of the Climate Exchange Directors had any interest in, right to
subscribe in respect of, or any short position in relation to relevant Climate
Exchange securities or relevant ICE securities, nor has any such person (or any
person whose interests in relevant Climate Exchange securities or relevant ICE
securities the Climate Exchange Directors are taken to be interested in pursuant
to Part 22 of the UK Companies Act and related regulations) dealt in any
relevant Climate Exchange securities or any relevant ICE securities during the
offer period;

 

  (C) no person deemed to be acting in concert with Climate Exchange had any
interest in, right to subscribe in respect of, or any short position in relation
to relevant Climate Exchange securities, nor has any such person dealt in any
relevant Climate Exchange securities during the offer period;

 

  (D) no person who has an arrangement with Climate Exchange (or any person
acting in concert with Climate Exchange) had any interest in, right to subscribe
in respect of, or any short position in relation to relevant Climate Exchange
securities, nor has any such person dealt in any relevant Climate Exchange
securities during the offer period; and

 

  (E) neither Climate Exchange, nor any person acting in concert with Climate
Exchange, has borrowed or lent any relevant Climate Exchange securities during
the offer period save for any borrowed shares which have been either on-lent or
sold.

 

49



--------------------------------------------------------------------------------

8.3 Save as disclosed herein, no persons have given any irrevocable or other
commitment to vote in favour of the Resolutions to be proposed at the Court
Meeting and the Climate Exchange EGM.Save as disclosed herein, none of: (i) ICE,
Bidco or any person acting in concert with ICE or Bidco; or (ii) Climate
Exchange or any person acting in concert with Climate Exchange has any
arrangement in relation to relevant Climate Exchange securities, or relevant ICE
securities (as the case may be).

 

8.4 Save as disclosed herein, no agreement, arrangement or understanding
(including any compensation arrangement) exists between ICE, Bidco or any person
acting in concert with ICE or Bidco and any of the Climate Exchange Directors or
the recent directors, shareholders or recent shareholders of Climate Exchange,
or any person interested in or recently interested in Climate Exchange Shares,
having any connection with or dependence upon the Acquisition.

 

8.5 There is no agreement, arrangement or understanding whereby the beneficial
ownership of any Climate Exchange Shares to be acquired by Bidco pursuant to the
Scheme will be transferred to any other person.

 

8.6 No relevant securities of Climate Exchange have been redeemed or purchased
by Climate Exchange during the disclosure period.

 

9. Directors’ service contracts and emoluments

 

9.1 The details of the service contracts of the Climate Exchange Directors are
as follows:

 

  (A) Richard Sandor

Richard Sandor entered into an employment agreement with CCX (a wholly owned
subsidiary of Climate Exchange) effective on 1 January 2005. Under the terms of
his employment agreement, Richard Sandor’s appointment is terminable by CCX or
Richard Sandor upon written notice. Richard Sandor receives a base salary of
$1,000,000 per annum payable monthly in arrears and is entitled to no less than
4 weeks’ holiday in each year (excluding public holidays). Richard Sandor is
eligible to be considered for participation in such bonus scheme as may, from
time to time, be established or agreed by Climate Exchange for its senior
executives on such terms as Climate Exchange may, in its sole discretion,
determine. If Richard Sandor’s employment is terminated by CCX (other than due
to death, disability, cause or mutual agreement), he shall be entitled to salary
continuation at his base salary then in effect for a period of 12 months. If
Richard Sandor’s employment is terminated in connection with a change in
control, in addition to a 12 month salary continuation referred to above, he
also is entitled to (a) a payment equal to his annual base salary; and (b) a
payment equal to the annual bonus he received in the fiscal year immediately
preceding the termination of his employment. The employment agreement also
provides that Richard Sandor is eligible to participate in any employee benefits
made available by CCX, including qualified retirement plan, medical insurance,
life insurance and disability plan.

 

50



--------------------------------------------------------------------------------

Richard Sandor has agreed to enter into an employment agreement (the “Proposed
Employment Agreement”) with ICE to take the position of Chairman Emeritus of
Chicago Climate Futures Exchange, Inc. (or similar). Under the terms of the
Proposed Employment Agreement, Richard Sandor will be required to work for
approximately one week per month for a base salary of $250,000 per annum and
will receive an equity grant of $250,000 per annum and reimbursement of all
business travel. The Proposed Employment Agreement contains a non-compete
provision which will continue irrespective of early termination. If the Proposed
Employment Agreement is terminated prematurely by ICE, Richard Sandor’s base
salary will be paid to the end of the term of the Proposed Employment Agreement
and any unvested equity granted will vest immediately. The Proposed Employment
Agreement will be for a term of two years from completion of the Acquisition.

J.P. Morgan Cazenove and Kinmont consider the Proposed Employment Agreement to
be fair and reasonable as far as the independent Climate Exchange Shareholders
are concerned.

 

  (B) Neil Eckert

Neil Eckert entered into a service contract with Climate Exchange on 6 November
2006. Under the terms of his service contract, Neil Eckert’s appointment is
terminable by Climate Exchange on twelve months’ written notice or by Neil
Eckert on 6 months’ written notice. Neil Eckert receives a salary of
£375,000 per annum payable monthly in arrears and is entitled to 30 business
days’ holiday in each year (excluding public holidays). Neil Eckert is eligible
to be considered for participation in such bonus scheme as may, from time to
time, be established or agreed by Climate Exchange for its senior executives on
such terms as Climate Exchange may, in its sole discretion, determine. The
service contract also provides that Climate Exchange will make a contribution to
Neil Eckert’s personal pension plan, provide Neil Eckert with private medical
insurance and provide Neil Eckert with life assurance cover. The service
contract includes provision for pay in lieu of notice.

 

  (C) Matthew Whittell

Matthew Whittell entered into a service contract with Climate Exchange on
6 November 2006. Under the terms of his service contract, Matthew Whittell’s
appointment is terminable by Climate Exchange on twelve months’ written notice
or by Matthew Whittell on 6 months’ written notice. Matthew Whittell receives a
salary of £215,000 per annum payable monthly in arrears and is entitled to 32
business days’ holiday in each year (excluding public holidays). Matthew
Whittell is eligible to be considered for participation in such bonus scheme as
may, from time to time, be established or agreed by Climate Exchange for its
senior executives on such terms as Climate Exchange may, in its sole discretion,
determine. The service contract also provides that Climate Exchange will make a
contribution to Matthew Whittell’s personal pension plan, provide Matthew
Whittell with private medical insurance and provide Matthew Whittell with life
assurance cover. The service contract includes provision for pay in lieu of
notice.

 

51



--------------------------------------------------------------------------------

9.2 Save as disclosed above, there are no service contracts or letters of
appointment between any Climate Exchange Director or proposed director of
Climate Exchange and any member of the Climate Exchange Group and no such
contract or letter of appointment has been entered into or amended within the
six months preceding the date of this document.

 

9.3 Save as set out in this document, the effect of the Scheme on the interests
of the Climate Exchange Directors does not differ from its effect on the like
interests of any other holder of Scheme Shares.

 

10. Material contracts

 

10.1 The following contract, not being a contract entered into in the ordinary
course of business, has been entered into by members of the Climate Exchange
Group in the period beginning on 1 May 2008 and ending on 26 May 2010 (being the
latest practicable date prior to the publication of this document):

 

  (A) An Implementation Agreement dated 30 April 2010 between Bidco and Climate
Exchange relating to the implementation of the Acquisition (including the
Scheme) and matters relating thereto. The Implementation Agreement provides for
the implementation of the Acquisition and contains assurances and confirmations
between the parties, including provisions to implement the Scheme on a timely
basis and to govern the conduct of business of Climate Exchange during the
period prior to the Effective Date.

Bidco and Climate Exchange have each undertaken to cooperate with the other in
taking such action within its power as may reasonably be considered to be
necessary or desirable in respect of the preparation of any documentation in
connection with the Acquisition, with a view to the implementation of the
Acquisition in a timely manner.

It is currently intended that the Acquisition should be implemented by means of
the Scheme. However, Bidco has the right to elect at any time by notice to
Climate Exchange (and subject to the consent of the Panel) to implement the
Acquisition by way of a takeover offer.

Recommendation

Climate Exchange has agreed that the Directors will unanimously and
unqualifiedly recommend to the Climate Exchange Shareholders that they vote in
favour of the Resolutions at the Court Meeting and the Climate Exchange EGM and
has agreed that the recommendation by the Directors will be included in the
Announcement and this document and will not at any time be withdrawn, modified
or qualified unless an event or change of circumstance has occurred (otherwise
than arising out of or in connection with a breach by Climate Exchange of the
Implementation Agreement) and as a result of that event or change of
circumstance the Directors determine in good faith that such recommendation
should not be given or should be withdrawn, modified or qualified (but to the
minimum extent required) in order to comply with the Directors’ duties.

 

52



--------------------------------------------------------------------------------

Non-solicitation arrangements

Climate Exchange has undertaken not, directly or indirectly, to solicit,
initiate, encourage, negotiate, discuss or otherwise seek to procure any
competing proposal to the Acquisition, nor to entertain any approach from or
enter into or continue discussions and/or negotiations with any other person
with a view to such a competing proposal being made. In addition, Climate
Exchange has agreed to notify Bidco immediately of any approach made to Climate
Exchange in relation to a competing proposal.

Bidco has a matching right in relation to any competing proposal whereby, upon
receipt of details of a competing proposal, Bidco may match or better the value
implied by that competing proposal, either by confirmation that it intends to
increase its offer price or by confirmation that it is ready to announce the
increased offer price, in either case such confirmation to be provided to
Climate Exchange prior to the earlier of the Climate Exchange Board meeting to
approve the competing proposal and 5 or 6 Business Days after the announcement
made by the competing offeror, respectively.

Conduct of business arrangements

Climate Exchange has undertaken, without prejudice to Rule 21 of the City Code,
that until the earlier of: (a) the Effective Date; and (b) the termination of
the Implementation Agreement, it shall not (without the prior written consent of
Bidco, not to be unreasonably withheld) carry on business other than in the
ordinary course and other than consistent with past practice, incur any
financial indebtedness or reduce its cash balance to less than £21,000,000 (less
the amount of professional fees payable by Climate Exchange in connection with
the Acquisition), or pay any separation or transaction bonus to any Director,
officer, senior executive or employee subject to an aggregate cap of £500,000
plus such further amount as the parties mutually agree, subject to certain
limitations, among other things.

Termination provisions

The Implementation Agreement will terminate upon the occurrence of any of the
following:

 

  (i) if Bidco, with the consent of the Panel, is entitled to withdraw and
withdraws from the Acquisition;

 

  (ii)

where the Acquisition is implemented by way of Scheme: (i) if (A) the Scheme is
not approved by Climate Exchange Shareholders at the Court Meeting; (B) the
Special Resolution is not passed at the Climate Exchange EGM; (C) the Court
refuses to grant the Court Order; or (D) (save as otherwise agreed) the
Effective Date has not occurred on or before the end of July 2010, unless in the
case of (A), (B) and (C) above Bidco has within five Business Days of such event
elected to implement the Acquisition by way of a takeover offer; or (ii) by
notice from Bidco to Climate Exchange, if the Directors have withdrawn or

 

53



--------------------------------------------------------------------------------

 

adversely modified or qualified their recommendation to Climate Exchange
Shareholders to vote in favour of the Resolutions, subject to consent by the
Panel; or

 

  (iii) where the Acquisition is implemented by way of takeover offer: (i) if
the offer lapses in accordance with its terms or is withdrawn; or (ii) by notice
in writing from Bidco to Climate Exchange, if the Directors have withdrawn or
adversely modified or qualified their recommendation to Climate Exchange
Shareholders to accept the offer, subject to consent by the Panel.

 

10.2 In addition, the following contracts have been entered into by members of
the Climate Exchange Group and members of the ICE Group:

 

  (A) A clearing services agreement dated 14 July 2004 between CCX and The
Clearing Corporation (“CCorp”), as amended (the “Clearing Services Agreement”).
Under the Clearing Services Agreement CCorp provides clearing services for
contracts listed on CCFE.

The Clearing Services Agreement terminates on 30 June 2010 and includes
provision for a transition assistance period during which CCorp will continue to
provide clearing services pursuant to CCX’s instructions for a period of 6
months after the expiration of the Clearing Services Agreement. The parties
intend to enter into an amendment to the Clearing Services Agreement, under
which the Clearing Services Agreement will terminate on the earlier of:
(i) 31 December 2010; and (ii) in the event that the Acquisition does not
complete for any reason, six months after the date on which the Acquisition
fails.

Under the Clearing Services Agreement, CCX pays to CCorp a clearing fee per
trade, subject to a monthly minimum, as well as fees in relation to the
maintenance of a communication link between the trading platform and CCorp, and
reimburses CCorp for its development costs for new products on a time and
material basis.

 

  (B) A licensing and technology agreement dated 28 December 2007 among CCX,
CCFE and ICE (the “Licensing and Technology Agreement”) under which ICE granted
to CCX a license to display, access and use the electronic web based trading
platform owned and operated by ICE, along with specific software and equipment,
subject to certain restrictions and limitations.

The Licensing and Technology Agreement terminates on 1 January 2013 and is
renewable on a rolling basis annually thereafter unless terminated by either
party giving 90 days notice prior to the end of such renewal period.

Under the Licensing and Technology Agreement CCX pays to ICE an annual licensing
fee for the trading platform, along with a platform operation fee and a clearing
fee. CCX also pays a flat fee in respect of the launch of any new products.

 

54



--------------------------------------------------------------------------------

  (C) A cooperation and licensing agreement dated 31 August 2004 between CCX,
ICE Futures Europe (formerly The International Petroleum Exchange of London
Limited) (“IFE”) and (by accession) ECX (the “Cooperation and Licensing
Agreement”) under which CCX granted a license to IFE of certain contracts and
trademarks for trading on a platform and exchange operated by ICE Europe, among
other things. Under the Cooperation and Licensing Agreement IFE also provides
clearing and settlement services through a separate clearing organisation.

The Cooperation and Licensing Agreement terminates in December 2012 and is
renewable on a rolling basis annually thereafter.

Under the Cooperation and Licensing Agreement ICE Europe receives an annual fee
equal to a percentage of net transaction revenue, ECX receives membership fees
attributable specifically to trading of ECX contracts less ICE Europe’s costs
related to such membership, ECX is responsible for payment of development and
implementation costs and rechargeable operating costs, and ICE charges a per
transaction clearing fee.

 

11. Irrevocable undertakings

 

11.1 The following Climate Exchange Shareholders have given irrevocable
undertakings to vote in favour of the Resolutions to be proposed to Climate
Exchange Shareholders at the Court Meeting and the Climate Exchange EGM in
respect of their own beneficial shareholdings as follows:

 

Name

   Number of
Shares    Per cent. of issued
share capital of
Climate Exchange

Richard Sandor

   7,883,614    16.52

Neil Eckert

   1,084,124    2.27

Carole Brookins

   16,252    0.03

Klaus Gierstner

   37,000    0.08

Sir Laurence Magnus

   4,093    0.01

Sir Brian Williamson

   1,500    0.00

Invesco Asset Management Limited

   14,004,318    29.34

 

11.2 The irrevocable undertakings from the Climate Exchange Directors will cease
to be binding upon the earliest to occur of the following:

 

  (A) if this document is not posted within 28 days of the announcement in
relation to the Scheme or if a formal document containing an Offer is not posted
within 28 days of an announcement under Rule 2.5 of the City Code in relation to
that Offer (or, in either case, such longer period as may be agreed with the
Panel);

 

55



--------------------------------------------------------------------------------

  (B) if the Scheme becomes effective or an Offer becomes or is declared
unconditional in all respects;

 

  (C) if an Offer is not announced pursuant to Rule 2.5 of the City Code within
ten Business Days of the date on which the Scheme fails to become effective or
any condition to which the Scheme is subject becomes incapable of satisfaction
and, if applicable, is not waived;

 

  (D) if an Offer lapses or is withdrawn without becoming or being declared
unconditional in all respects; and

 

  (E) 31 July 2010.

 

11.3 The irrevocable undertaking given by Invesco Asset Management Limited will
cease to be binding upon the earlier to occur of the following:

 

  (A) in the event of a higher competing offer for Climate Exchange being
announced; and

 

  (B) if the Scheme does not become effective by 31 July 2010.

 

12. Cash confirmation

In relation to the cash consideration payable by Bidco under the terms of the
Acquisition, $220 million has been drawn from ICE’s existing credit facilities
and the remainder will be funded from its existing cash resources.

Morgan Stanley & Co. Limited, an affiliate of Morgan Stanley, is satisfied that
sufficient financial resources are available to Bidco to satisfy in full the
cash consideration payable under the terms of the Acquisition.

 

13. Persons acting in concert

 

13.1 The persons (other than the ICE Directors and Bidco Directors) who are
acting in concert with ICE and Bidco are as follows:

 

Name

  

Type

  

Registered

office

  

Relationship

with Bidco

IntercontinentalExchange Holdings    Private unlimited company incorporated in
the United Kingdom    5th Floor, Milton Gate, 60 Chiswell Street, London, EC1Y
4SA    Fellow subsidiary Morgan Stanley & Co Incorporated    Company
incorporated in Delaware, United States of America    The Corporation Trust
Company, 1209 Orange Street, Wilmington, DE 19801    Connected adviser Morgan
Stanley & Co Limited    Private limited company incorporated in the United
Kingdom    Legal Dept., 25 Cabot Square, Canary Wharf, London E14 4QA   
Connected adviser

 

56



--------------------------------------------------------------------------------

13.2 The persons (other than the Climate Exchange Directors) who are acting in
concert with Climate Exchange are as follows:

 

Name

  

Type

  

Registered

office

  

Relationship

with Climate

Exchange

J.P. Morgan plc    Public limited company incorporated in the United Kingdom   

125 London Wall, London

EC2Y 5AY

   Connected adviser Kinmont    Private limited company incorporated in the
United Kingdom    5 Clifford Street, London W1S 2LG    Connected adviser
Fox-Pitt, Kelton    Private limited company incorporated in the United Kingdom
   Level 35, Citypoint, 1 Ropemaker Street, London EC2Y 9HD    Connected adviser

 

14. No material change

There has been no material change in the financial or trading position of
Climate Exchange since 31 December 2009, being the date to which the latest
audited financial statements of Climate Exchange were drawn up.

 

15. Consents

Each of Morgan Stanley & Co. Limited, J.P. Morgan Cazenove, Kinmont and
Fox-Pitt, Kelton has given and not withdrawn its written consent to the issue of
this document with the inclusion of references to its name in the form and
context in which they are included.

 

16. Sources of information and bases of calculations

 

16.1 Financial information relating to Climate Exchange has been extracted or
derived (without material adjustment) from published sources or from Climate
Exchange’s management sources;

 

57



--------------------------------------------------------------------------------

16.2 The value of £395 million attributed to the entire existing issued and to
be issued ordinary share capital of Climate Exchange is based on:

 

  (A) the offer price of 750 pence in cash for each Climate Exchange Share;

 

  (B) 47,592,023 Climate Exchange Shares being in issue as at 29 April 2010
(being the last dealing day prior to the date of the Announcement); and

 

  (C) 5,018,453 Climate Exchange Shares being subject to options granted under
the Climate Exchange Share Schemes and warrants issued pursuant to contractual
arrangements entered into by Climate Exchange or its subsidiary undertakings for
which Climate Exchange Shares would need to be issued or transferred on or after
the date of the Announcement in order to satisfy the exercise and vesting of
such options and warrants (assuming all such options and warrants which are “in
the money” are exercised and vested in accordance with the rules of the Climate
Exchange Share Schemes or such contractual arrangements (as applicable));

 

16.3 Other statements (including the size of shareholdings) made by reference to
the existing issued ordinary share capital of Climate Exchange are based on
47,734,475 Climate Exchange Shares being in issue as at 26 May 2010 (being the
latest practicable date before the publication of this document); and

 

16.4 The information with respect to the effect of the transaction on ICE’s
earnings is based on Climate Exchange’s published sources and ICE’s management
sources.

 

17. Documents available for inspection

Copies of the following documents will be available for inspection during usual
business hours on Monday to Friday of each week (public holidays excepted) up to
and including the Effective Date at the registered office of Climate Exchange
being IOMA House, Hope Street, Douglas, Isle of Man, IM1 1AP and at the offices
of Slaughter and May, One Bunhill Row, London EC1Y 8YY and will be published on
the Climate Exchange website at www.climateexchangeplc.com:

 

  (A) this document;

 

  (B) the memorandum and articles of association of each of Climate Exchange and
Bidco;

 

  (C) a draft of the articles of association of Climate Exchange as proposed to
be amended at the Climate Exchange EGM;

 

  (D) the consolidated audited report and accounts of Climate Exchange for the
three financial years ended 31 December 2007, 2008 and 2009;

 

  (E) the written consents referred to in paragraph 15 above;

 

  (F) the material contract referred to in paragraph 10.1 above; and

 

  (G) copies of the irrevocable undertakings referred to in paragraph 11 above.

 

58



--------------------------------------------------------------------------------

PART EIGHT: TAXATION

Isle of Man taxation

The comments set out below summarise certain limited aspects of the Isle of Man
taxation treatment of Climate Exchange Shareholders under the Scheme and do not
purport to be a complete analysis of all tax considerations relating to the
Scheme. They are based on current Isle of Man legislation and what is understood
to be current Isle of Man Government published practice, both of which are
subject to change, possibly with retrospective effect.

The comments are intended as a general guide and apply only to Climate Exchange
Shareholders who are resident or (if individuals) ordinarily resident for tax
purposes in the Isle of Man. Climate Exchange Shareholders who are in any doubt
about their taxation position, or who are resident or otherwise subject to
taxation in a jurisdiction outside the Isle of Man, should consult an
appropriate independent professional tax adviser immediately.

Isle of Man taxation of capital gains

The disposal by Climate Exchange Shareholders of their Climate Exchange Shares
for cash under the Scheme will not give rise to any liability to capital gains
tax in the Isle of Man.

 

(A) Individual Climate Exchange Shareholders

Isle of Man resident holders of Climate Exchange Shares may be liable to income
tax on the receipt of cash under the Scheme, currently 10 per cent., or at the
higher rate, currently 20 per cent., depending on their individual
circumstances.

 

(B) Corporate Climate Exchange Shareholders

The Isle of Man operates a zero rate of tax for most corporate taxpayers.

Isle of Man stamp duty and stamp duty reserve tax

No Isle of Man stamp duty or stamp duty reserve tax will be payable on the
transfer of, or any other dealing in, Climate Exchange Shares.

United Kingdom taxation

The comments set out below summarise certain limited aspects of the UK taxation
treatment of Climate Exchange Shareholders under the Scheme and do not purport
to be a complete analysis of all tax considerations relating to the Scheme. They
are based on current UK legislation and current HM Revenue & Customs published
practice, both of which are subject to change, possibly with retrospective
effect. Climate Exchange Shareholders should note that the new UK government
which was formed in May 2010 has announced a Budget to be held on 22 June 2010,
as a result of which changes may be made to UK tax legislation (including a
possible increase in the rates of tax on certain chargeable gains as proposed in
the Coalition Agreement of the new government dated 11 May 2010).

 

59



--------------------------------------------------------------------------------

The comments are intended as a general guide and apply only to Climate Exchange
Shareholders who are resident or (if individuals) ordinarily resident for tax
purposes in the UK, who hold Climate Exchange Shares as an investment (other
than under a personal equity plan or individual savings account) and who are the
absolute beneficial owners of their Climate Exchange Shares. These comments do
not deal with certain types of shareholders (such as persons holding or
acquiring shares in the course of trade or persons who have or could be treated
as having acquired their Climate Exchange Shares by reason of their employment),
collective investment schemes and insurance companies. Climate Exchange
Shareholders who are in any doubt about their taxation position, or who are
resident or otherwise subject to taxation in a jurisdiction outside the UK,
should consult an appropriate independent professional tax adviser immediately.

Climate Exchange Shareholders and Climate Exchange ADS Holders who are not
resident in the UK for tax purposes are referred to the section entitled “United
Kingdom taxation of holders of Climate Exchange Shares and Climate Exchange
ADSs” of this Part Eight below, which summarises certain UK tax consequences of
the Scheme for such non-resident holders.

UK taxation on chargeable gains

Subject to any Climate Exchange Shareholders being liable to a charge to income
tax on a disposal of Climate Exchange Shares, the receipt by Climate Exchange
Shareholders of cash under the Scheme will be treated as the proceeds of a
disposal of their Climate Exchange Shares which may give rise, depending on the
Climate Exchange Shareholders’ particular circumstances (including the
availability of exemptions, reliefs and/or allowable losses), to a liability to
UK taxation on a chargeable gain, or to an allowable loss.

 

(A) Individual Climate Exchange Shareholders

Disposals of Climate Exchange Shares by individual Climate Exchange Shareholders
will be taxed, currently, at a flat rate of 18 per cent. This will apply
irrespective of how long the Climate Exchange Shares have been held (or whether
they have been held for business purposes). Individual Shareholders should note
that, from 6 April 2008, taper relief and indexation allowance no longer apply
to reduce any chargeable gain.

The capital gains annual exemption (£10,100 for 2010/2011) will be available to
individual Climate Exchange Shareholders to offset chargeable gains arising
during the tax year.

 

(B) Corporate Climate Exchange Shareholders

Corporate Climate Exchange Shareholders who are resident in the UK for tax
purposes will generally be subject to UK corporation tax on any chargeable gain
arising on the disposal of the Climate Exchange Shares (subject to the
availability of the substantial shareholding exemption). For Climate Exchange
Shareholders within the charge to UK corporation tax, indexation allowance will
be available in respect of the full period of ownership of the Climate Exchange
Shares to reduce any chargeable gain arising (but not to create or increase any
allowable loss) on the disposal of their Climate Exchange Shares.

 

60



--------------------------------------------------------------------------------

UK stamp duty and stamp duty reserve tax

No UK stamp duty or stamp duty reserve tax will be payable by Climate Exchange
Shareholders as a result of the Scheme.

United Kingdom taxation of holders of Climate Exchange Shares and Climate
Exchange ADSs

Subject to the paragraph below (dealing with individuals who are temporarily
resident outside the UK) Climate Exchange Shareholders and Climate Exchange ADS
Holders who are not resident in or, in the case of an individual, ordinarily
resident in the UK for tax purposes are not subject to UK taxation on chargeable
gains unless they carry on:

 

  (A) in the case of an individual Climate Exchange Shareholder or Climate
Exchange ADS Holder, a trade, profession or vocation through a branch or agency
in the UK and have used, held or acquired the Climate Exchange Shares or Climate
Exchange ADSs for the purposes of such trade, profession or vocation, or for the
purposes of such branch or agency; or

 

  (B) in the case of a corporate Climate Exchange Shareholder or Climate
Exchange ADS Holder, a trade in the UK through a permanent establishment and
have used, held or acquired the Climate Exchange Shares or Climate Exchange ADSs
for the purposes of that trade or for the purposes of such permanent
establishment.

A Climate Exchange Shareholder or Climate Exchange ADS Holder who is an
individual and who has ceased to be resident or ordinarily resident for tax
purposes in the UK for a period of less than five tax years and who disposes of
Climate Exchange Shares or Climate Exchange ADSs during that period may be
liable to UK taxation on chargeable gains (subject to any available exemption or
relief).

United States Federal Income Taxation

WE HEREBY INFORM YOU THAT THE DESCRIPTION SET FORTH IN THIS EXPLANATORY
STATEMENT WITH RESPECT TO U.S. FEDERAL TAX ISSUES WAS NOT INTENDED OR WRITTEN TO
BE USED, AND SUCH DESCRIPTION CANNOT BE USED, BY ANY TAXPAYER FOR THE PURPOSE OF
AVOIDING ANY PENALTIES THAT MAY BE IMPOSED ON THE TAXPAYER UNDER THE U.S.
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”). SUCH DESCRIPTION WAS
WRITTEN TO SUPPORT THE MARKETING OF THE ACQUISITION AND THE SCHEME. EACH
PROSPECTIVE INVESTOR SHOULD SEEK ADVICE BASED ON ITS PARTICULAR CIRCUMSTANCES
FROM AN INDEPENDENT TAX ADVISOR.

The following is a description of certain U.S. federal income tax consequences
of the disposition of Climate Exchange Shares or Climate Exchange ADSs pursuant
to the Acquisition. This discussion applies only to U.S. Holders described below
who are beneficial owners of Climate Exchange Shares or Climate Exchange ADSs
and that hold such Climate Exchange Shares or Climate Exchange ADSs as “capital
assets” (generally, property held for investment). This discussion is based on
the Code, its legislative history, existing final, temporary and proposed
Treasury Regulations, administrative pronouncements by the IRS, and judicial
decisions, all as of the date hereof and all of which are subject to change
(possibly on a retroactive basis) and to different interpretations.

 

61



--------------------------------------------------------------------------------

This discussion does not purport to address all U.S. federal income tax
consequences that may be relevant to a particular holder and you are urged to
consult your own tax advisor regarding your specific tax situation. The
discussion does not address the tax consequences that may be relevant to a
holder subject to special tax rules, such as a bank, thrift, real estate
investment trust, regulated investment company, insurance company, dealer in
securities or currencies, trader in securities or commodities that elects
“mark-to-market treatment,” investor that held Climate Exchange Shares or
Climate Exchange ADSs as a hedge against currency risk or as a position in a
“straddle” or conversion transactions, partnership or other pass-through entity
for U.S. federal income tax purposes, person subject to the U.S. federal
alternative minimum tax, tax-exempt organization, person holding Climate
Exchange Shares or Climate Exchange ADSs in connection with a trade or business
conducted outside of the United States or person whose functional currency for
U.S. federal income tax purposes is not the U.S. dollar.

Except where specifically described below, this discussion assumes that Climate
Exchange is not a passive foreign investment company (“PFIC”), for U.S. federal
income tax purposes. Please see the discussion under “Passive Foreign Investment
Company Rules” below. Further, this discussion does not address the U.S. federal
estate and gift tax consequences of disposing the Climate Exchange Shares or
Climate Exchange ADSs. In addition, this discussion does not address the U.S.
state and local and non U.S. tax consequences of disposing the Climate Exchange
Shares or Climate Exchange ADSs.

You should consult your own tax advisor regarding the U.S. federal, state and
local, as well as non U.S. income and other tax consequences of the disposition
of the Climate Exchange Shares or Climate Exchange ADSs pursuant to the
Acquisition in your particular circumstances.

You are a “U.S. Holder” if you are a beneficial owner of Climate Exchange Shares
or Climate Exchange ADSs and you are for U.S. federal income tax purposes:

 

  (A) an individual who is a citizen or resident of the United States;

 

  (B) a corporation, or any other entity taxable as a corporation, created or
organized in or under the laws of the United States, any state thereof or the
District of Columbia;

 

  (C) an estate the income of which is subject to U.S. federal income tax
regardless of its source; or

 

  (D) a trust if (i) a court within the United States is able to exercise
primary supervision over its administration and one or more United States
persons have the authority to control all substantial decisions of the trust or

(ii) the trust has a valid election in effect under current Treasury Regulations
to be treated as a United States person.

Disposition of Climate Exchange Shares or Climate Exchange ADSs

A U.S. Holder generally will recognize capital gain or loss upon the disposition
of Climate Exchange Shares or Climate Exchange ADSs pursuant to the Acquisition
measured by the

 

62



--------------------------------------------------------------------------------

difference between the amount realized on the disposition of Climate Exchange
Shares or Climate Exchange ADSs and the U.S. Holder’s adjusted tax basis in such
Climate Exchange Shares or Climate Exchange ADSs, each determined in U.S.
dollars. Any gain or loss will be long term capital gain or loss if the U.S.
Holder’s holding period in the Climate Exchange Shares or Climate Exchange ADSs
exceeds one year. Certain non corporate U.S. Holders (including individuals) may
be eligible for preferential rates of U.S. federal income tax in respect of long
term capital gains. The deductibility of capital losses is subject to
limitations under the Code.

Any gain or loss recognized on the conversion of the UK pounds sterling received
by a U.S. Holder or the ADS Depositary will be U.S. source ordinary income or
loss.

Capital gain or loss, if any, realized by a U.S. Holder on the disposition of
Climate Exchange Shares or Climate Exchange ADSs generally will be treated as
U.S.-source gain or loss for U.S. foreign tax credit purposes.

Passive Foreign Investment Company Rules

Special U.S. federal income tax rules apply to U.S. persons owning shares of a
PFIC. A non-U.S. corporation generally will be classified as a PFIC for U.S.
federal income tax purposes in any taxable year in which, after applying
relevant look-through rules with respect to the income and assets of
subsidiaries, either:

 

  (A) at least 75% of its gross income is “passive income”; or

 

  (B) on average at least 50% of the gross value of its assets is attributable
to assets that produce passive income or are held for the production of passive
income.

For this purpose, passive income generally includes, among other things,
dividends, interest, rents, royalties and gains from the disposition of passive
assets. In addition, if the non U.S. corporation owns, directly or indirectly,
at least 25%, by value, of the shares of another corporation, it will be treated
as if it holds directly its proportionate share of the assets and receives
directly its proportionate share of the income of such other corporation.

The determination as to whether a non-U.S. corporation is a PFIC is based on the
application of complex U.S. federal income tax rules, which are subject to
differing interpretations, the composition of the income and assets (including
goodwill) of the non-U.S. corporation from time to time and the nature of the
activities performed by such non-U.S. corporation. Based on the nature of its
business and the market price of its shares and ADSs, Climate Exchange believes
that it should not be treated as a PFIC were its status determined at the
present time, although there can be no assurance that the IRS would not reach a
contrary conclusion. In addition, Climate Exchange’s actual PFIC status for any
taxable year is not determinable until after the end of such taxable year, and
Climate Exchange does not intend to make a determination for the current (or any
prior) taxable year. Because of these uncertainties, it is possible that Climate
Exchange may be a PFIC for the current taxable year or may have been a PFIC in
any prior taxable year.

If Climate Exchange is a PFIC or was a PFIC during a U.S. Holder’s holding
period, any gain realized on a sale of Climate Exchange Shares or Climate
Exchange ADSs would generally be treated as realized rateably over the U.S.
Holder’s holding period for such Climate Exchange Shares or Climate Exchange
ADSs, amounts allocated to prior years in which Climate

 

63



--------------------------------------------------------------------------------

Exchange was a PFIC would be taxed at the highest tax rate in effect for such
years, and an additional interest charge would apply to the portion of the U.S.
federal income tax liability on gains treated under the PFIC rules as having
been deferred by the U.S. Holder. Amounts allocated to the current year and to
any year before Climate Exchange became a PFIC would be taxed as ordinary income
in the current year.

Backup Withholding and Information Reporting

In general, payments of the proceeds of a disposition of Climate Exchange Shares
or Climate Exchange ADSs, paid within the United States or through certain
U.S.-related financial intermediaries to a U.S. Holder are subject to
information reporting and may be subject to backup withholding at a current rate
of 28% unless the holder (i) establishes that it is an exempt recipient or
(ii) provides an accurate taxpayer identification number and certifies that it
is a U.S. person and that no loss of exemption from backup withholding has
occurred.

Backup withholding is not an additional tax. The amount of any backup
withholding tax from a payment to a U.S. Holder will be allowed as a credit
against the U.S. Holder’s U.S. federal income tax liability, provided that the
required information is timely furnished to the IRS. A U.S. Holder generally may
obtain a refund of any amounts withheld under the backup withholding rules that
exceed its U.S. federal income tax liability by timely filing a refund claim
with the IRS.

THE ABOVE DESCRIPTION IS NOT INTENDED TO CONSTITUTE A COMPLETE ANALYSIS OF ALL
TAX CONSEQUENCES RELATING TO DISPOSITION OF CLIMATE EXCHANGE SHARES OR CLIMATE
EXCHANGE ADSs. YOU SHOULD CONSULT YOUR OWN TAX ADVISOR CONCERNING THE TAX
CONSEQUENCES OF YOUR PARTICULAR SITUATION.

 

64



--------------------------------------------------------------------------------

PART NINE: DEFINITIONS

 

“2006 Plan”    Climate Exchange plc 2006 Share Option Plan “Acquisition”    the
acquisition of Climate Exchange by Bidco, through the transfer of the issued
share capital of Climate Exchange in accordance with the Scheme “ADS”    an
American depositary share evidenced by an American depositary receipt
“ADS Depositary”    The Bank of New York Mellon, as depositary under the Deposit
Agreement “ADS Voting Instruction Card”    the voting instruction card
accompanying this document for use by registered Climate Exchange ADS Holders to
provide their instructions to the ADS Depositary as to how to vote at the Court
Meeting and the Climate Exchange EGM in respect of the Climate Exchange Shares
underlying their Climate Exchange ADSs “ADS Voting Record Time”    5.00 p.m.
(New York time) on 3 June 2010 “AIM”    the alternative investment market of the
London Stock Exchange “AIM Rules”    the AIM Rules for Companies published by
the London Stock Exchange, as amended from time to time “Announcement”    the
announcement of the Acquisition and the Scheme made by Bidco on 30 April 2010
“Bidco”    Aether Ios Limited, a private company with limited liability
incorporated in the United Kingdom with registered number 07227809 and its
registered office address at 5th Floor, Milton Gate, 60 Chiswell Street, London
EC1Y 4SA “Bidco Directors”    the persons whose names are set out in paragraph
2.2 of Part Seven of this document or, where the context so requires, the
directors of Bidco from time to time “Board” or “Directors”    the board of
directors of Climate Exchange “Business Day”    a day (other than a Saturday,
Sunday, or public holiday) on which banks are generally open for business in the
City of London and the Isle of Man

 

65



--------------------------------------------------------------------------------

“certificated” or “in certificated form”    a share or other security which is
not in uncertificated form (that is, not in CREST) “City Code”    The City Code
on Takeovers and Mergers “CLE ECX Plan”    the Climate Exchange plc (European
Climate Exchange Limited Commutation) Share Option Plan “Climate Exchange”   
Climate Exchange plc, a public company with limited liability incorporated in
the Isle of Man with registered number 109015C whose registered office is at
IOMA House, Hope Street, Douglas, Isle of Man, IM1 1AP “Climate Exchange ADSs”
   American depositary shares, evidenced by an American depositary receipt,
issued by the ADS Depositary in accordance with the Deposit Agreement, each two
such depositary shares representing one Climate Exchange Share “Climate Exchange
ADS Holder”    a holder of a Climate Exchange ADS “Climate Exchange Directors”
   the persons whose names are set out in paragraph 2.1 of Part Seven of this
document or, where the context so requires, the directors of Climate Exchange
from time to time “Climate Exchange EGM”    the extraordinary general meeting of
Climate Exchange convened by the notice set out on pages 55 to 56 of this
document, including any adjournment thereof “Climate Exchange Group”    Climate
Exchange, its subsidiaries and subsidiary undertakings “Climate Exchange
Meetings”    the Court Meeting and the Climate Exchange EGM “Climate Exchange
Shareholders”    the holders of Climate Exchange Shares “Climate Exchange
Shares”    the ordinary shares of £0.01 pence each in the capital of Climate
Exchange “Climate Exchange Share Schemes”    the 2006 Plan, CLE ECX Plan and the
LTIP “Computershare”    Computershare Investor Services (Jersey) Limited
“Conditions”    the conditions to the implementation of the Acquisition as set
out in Part Three of this document “Court”    the High Court of Justice of the
Isle of Man

 

66



--------------------------------------------------------------------------------

“Court Meeting”    the meeting of the holders of Scheme Shares convened by order
of the Court pursuant to section 152 of the Isle of Man Companies Act, notice of
which is set out on pages 53 to 54 of this document, including any adjournment
thereof “Court Order”    the order of the court sanctioning the Scheme “CREST”
   the relevant system (as defined in the Regulations) in respect of which
Euroclear is the Operator (as defined in the Regulations) “CREST Manual”    the
CREST manual issued by Euroclear “Dealing Disclosure”    an announcement
pursuant to Rule 8 of the City Code containing details of interests or short
positions in, or rights to subscribe for, any relevant securities of a party to
an offer in whose securities the person disclosing has dealt as well as the
person’s positions (if any) in the relevant securities of any other party to the
offer “Deposit Agreement”    the deposit agreement dated as of 14 July 2008,
among Climate Exchange, The Bank of New York Mellon, as ADS Depositary, and the
owners and holders of American depositary receipts issued thereunder “disclosure
period”    the period commencing on 1 May 2009 (being the date 12 months prior
to the Announcement) and ending on 26 May 2010 (being the last practicable date
prior to the publication of this document) “Effective Date”    the date on which
the Scheme becomes effective in accordance with its terms “Euroclear”   
Euroclear UK & Ireland Limited “Exchange Act”    the U.S. Securities Exchange
Act of 1934, as amended “Explanatory Statement”    the explanatory statement
relating to the Scheme, as set out in Part Two of this document “Financial
Supervision Commission”    the Companies Registry of the Isle of Man Financial
Supervision Commission “Fox-Pitt, Kelton”    Fox-Pitt, Kelton Limited “Hearing”
   the hearing by the Court of the petition to sanction the Scheme

 

67



--------------------------------------------------------------------------------

“Hearing Date”    the date of the Hearing “holder”    a registered holder and
includes any person(s) entitled by transmission “ICE”   
IntercontinentalExchange, Inc., a Delaware corporation with its principal office
address at 2100 RiverEdge Parkway, Suite 500, Atlanta, GA 30328, United States
of America “ICE Directors”    the persons whose names are set out in paragraph
2.3 of Part Seven of this document or, where the context so requires, the
directors of ICE from time to time “ICE Group”    ICE and its subsidiaries and
subsidiary undertakings “Isle of Man Companies Act”    the Isle of Man Companies
Act 1931 (as amended) “J.P. Morgan Cazenove”    J.P. Morgan plc, which conducts
its UK investment banking activities as J.P. Morgan Cazenove “Kinmont”   
Kinmont Limited, a corporate finance advisory business based in London, United
Kingdom “London Stock Exchange”    London Stock Exchange plc “LTIP”    the
Climate Exchange Long Term Incentive Plan “Morgan Stanley”    Morgan Stanley &
Co. Incorporated “Notice of Termination”    the notice of termination relating
to the Deposit Agreement, which is to be sent to Climate Exchange ADS Holders
after the Effective Date “Offer”    should Bidco so elect, the offer to be made
by Bidco to acquire the entire issued and to be issued share capital of Climate
Exchange by means of contractual offer pursuant to the City Code
“Opening Position Disclosure”    an announcement pursuant to Rule 8 of the City
Code containing details of interests or short positions in, or rights to
subscribe for, any relevant securities of a party to an offer “Order Date”   
the date on which the Order is made or, if later, the date on which the Order is
expressed to take effect “Panel”    The Panel on Takeovers and Mergers

 

68



--------------------------------------------------------------------------------

“Regulations”    the Uncertificated Securities Regulations 2005 of the Isle of
Man “Regulatory Information Service”    any of the services set out in appendix
3 of the listing rules of the UK Listing Authority, being the competent
authority for the purposes of Part VI of the UK Financial Services and Markets
Act 2000 “Relevant Authority”    a government or governmental,
quasi-governmental, supranational, statutory or regulatory, environmental or
investigative body, court, association, institution or agency (including trading
agency) or any other similar body or person (including any professional body)
whatsoever in any jurisdiction “Relevant Holders”    holders of Scheme Shares
whose names appear in the register of members of Climate Exchange at the Scheme
Record Time “Resolutions”    the resolution set out in the Notice of Court
Meeting in Part Ten of this document and the Special Resolution “Scheme” or
“Scheme of Arrangement”    the proposed scheme of arrangement under section 152
of the Isle of Man Companies Act between Climate Exchange and holders of Scheme
Shares, as set out in Part Four of this document, with or subject to any
modification, addition or condition approved or imposed by the Court “Scheme
Document”    this circular dated 28 May 2010 addressed to Climate Exchange
Shareholders containing the Scheme and an Explanatory Statement “Scheme Record
Time”    6.00 p.m. on the Business Day immediately prior to the Effective Date
“Scheme Shares”   

(i)     the Climate Exchange Shares in issue at the date of this document;

 

(ii)    any Climate Exchange Shares issued after the date of this document and
prior to the Voting Record Time; and

 

(iii)  any Climate Exchange Shares issued at or after the Voting Record Time and
prior to 6.00 p.m. on the Order Date in respect of which the original or any
subsequent holder thereof is bound by the Scheme, or shall by such time have
agreed in writing to be bound by the Scheme, in any case, other than Climate
Exchange Shares held or beneficially owned by ICE

 

69



--------------------------------------------------------------------------------

“Special Resolution”    the special resolution to be proposed at the Climate
Exchange EGM for the purposes of approving certain amendments to the articles of
association of Climate Exchange as set out in Part Eleven of this document
“subsidiary”    has the meaning given in section 1159 of the UK Companies Act
“subsidiary undertaking”    has the meaning given in section 1162 of the UK
Companies Act “UK” or “United Kingdom”    the United Kingdom of Great Britain
and Northern Ireland “UK Companies Act”    the UK Companies Act 2006, as amended
“UK Listing Authority”    the Financial Services Authority as the competent
authority for listing in the United Kingdom
“uncertificated” or “in uncertificated form”    a share or other security
recorded on the relevant register as being held in uncertificated form in CREST
and title to which, by virtue of the Regulations, may be transferred by means of
CREST “U.S.” or “United States”    the United States of America, its territories
and possessions, any state of the United States of America and the District of
Columbia “Voting Record Time”    6.00 p.m. on the day which is 2 days before the
date of the Court Meeting or any adjournment thereof (as the case may be)
“Warrants”    any warrants issued by the Climate Exchange Group or to be issued
by it pursuant to any contractual arrangement in existence (without amendment)
at 30 April 2010, which entitle the holder of those warrants to subscribe for
shares in Climate Exchange

 

70



--------------------------------------------------------------------------------

“Wider Climate Exchange Group”    Climate Exchange and its subsidiary
undertakings and any other undertaking, body corporate, partnership, joint
venture or person in which Climate Exchange and/or such entities (aggregating
their interests) has or together have a direct or indirect interest of more than
10 per cent. of the voting or equity share capital or the equivalent “Wider ICE
Group”    ICE and its subsidiary undertakings and any other undertaking, body
corporate, partnership, joint venture or person in which ICE and/or such
entities (aggregating their interests) has or together have a direct or indirect
interest of more than 10 per cent. of the voting or equity share capital or the
equivalent

 

71



--------------------------------------------------------------------------------

PART TEN: NOTICE OF COURT MEETING

 

IN THE HIGH COURT OF JUSTICE OF THE ISLE OF MAN

   Serial No. CHP 10/0076

CIVIL DIVISION

  

CHANCERY PROCEDURE

  

IN THE MATTER OF CLIMATE EXCHANGE PLC

and

IN THE MATTER OF THE ISLE OF MAN COMPANIES ACT 1931

NOTICE IS HEREBY GIVEN that, by an order dated 25 May 2010 made in the above
matters, the High Court of Justice of the Isle of Man (the “Court”) has directed
a meeting to be convened of the holders of Scheme Shares (as defined in the
Scheme of Arrangement referred to below) for the purpose of considering and, if
thought fit, approving (with or without modification) a scheme of arrangement
(the “Scheme of Arrangement”) proposed to be made between Climate Exchange plc
(the “Company”) and the holders of Scheme Shares and that such meeting will be
held at One Bunhill Row, London EC1Y 8YY on 2 July 2010 at 9.30 a.m. at which
place and time all holders of Scheme Shares are requested to attend.

At the said meeting the following resolution will be proposed:

“THAT the scheme of arrangement (the “Scheme of Arrangement”) between the
Company and the holders of Scheme Shares, a print of which has been produced to
this meeting and for the purposes of identification signed by the chairman
hereof, in its original form or with or subject to any modification, addition or
condition approved or imposed by the Court, be approved and the directors of the
Company be authorised to take all such action as they may consider necessary or
appropriate for carrying the Scheme of Arrangement into effect.”

The Scheme of Arrangement must be approved by a majority in number representing
three fourths in value of the Scheme Shares held by the holders of Scheme Shares
present and voting, either in person or by proxy, at the meeting. Voting on the
resolution will be by poll, which may be conducted as the chairman of the
meeting shall determine. For the meeting to be properly convened, a quorum of
two persons entitled to vote must be present.

A holder of Scheme Shares shall, for the purposes of determining the number of
holders of Scheme Shares who have voted in favour of and against the Scheme of
Arrangement, always be treated as one holder. Therefore, where a holder of
Scheme Shares votes his or her shares (in person or by proxy) partly in favour
of and partly against the Scheme of Arrangement, whether that holder of Scheme
Shares has voted in favour of or against the Scheme of Arrangement shall be
determined by reference to whether the majority of the votes cast by that holder
were in favour of or against the Scheme of Arrangement. The total value of votes
placed by a holder of Scheme Shares at the meeting (either in person or by
proxy) shall not exceed the total number of Scheme Shares registered in the
holder’s name.

A copy of the said Scheme of Arrangement and a copy of an explanatory statement
relating thereto is incorporated in the document of which this notice forms
part.

 

72



--------------------------------------------------------------------------------

Holders of Scheme Shares may vote in person at the meeting or they may appoint
another person as their proxy to attend, speak and vote in their stead. A proxy
need not be a member of the Company. A holder of Scheme Shares may appoint more
than one proxy in relation to the meeting provided that each proxy is appointed
to exercise the rights attached to a different share or shares held by that
holder. A blue form of proxy for use at the meeting is enclosed with this
notice. Climate Exchange Shareholders with Scheme Shares held through CREST may
also appoint a proxy or proxies using CREST by following the instructions set
out on pages 15 to 17 of this document. Completion and return of a form of
proxy, or the appointment of proxies through CREST, will not preclude a holder
of Scheme Shares from attending and voting in person at the meeting, or any
adjournment thereof.

In the case of joint holders of Scheme Shares the vote of the senior member who
tenders a vote, whether in person or by proxy, will be accepted to the exclusion
of the votes of the other joint holder(s) and for this purpose seniority will be
determined by the order in which the names stand in the register of members of
the Company in respect of the relevant joint holding.

It is requested that forms appointing proxies (together with any power of
attorney or other authority under which they are signed, or a notarially
certified copy of such power of attorney) be lodged with Computershare Investor
Services (Jersey) Limited, Queensway House, Hilgrove Street, St Helier, Jersey
JE1 1ES, not later than 48 hours before the start of the meeting but, if forms
are not so lodged, they may be handed to the chairman before the start of the
meeting.

Entitlement to attend and vote at the meeting and the number of votes which may
be cast thereat will be determined by reference to the register of members of
the Company at 6.00 p.m. on the day that is 2 days before the meeting or any
adjourned meeting (as the case may be).

By the said order, the Court has appointed Neil Eckert, or failing him, Matthew
Whittell, to act as chairman of the meeting and has directed the chairman to
report the result of the meeting to the Court.

The said Scheme of Arrangement will be subject to the subsequent sanction of the
Court.

Dated 28 May 2010

Cains Advocates Limited

15-19 Athol Street

Douglas

Isle of Man IM1 1LB

Advocates for the Company

 

73



--------------------------------------------------------------------------------

PART ELEVEN: NOTICE OF EXTRAORDINARY GENERAL MEETING

CLIMATE EXCHANGE PLC

Notice is hereby given that an extraordinary general meeting of Climate Exchange
plc (the “Company”) will be held at 9.45 a.m. on 2 July 2010 at One Bunhill Row,
London EC1Y 8YY (or as soon thereafter as the meeting of the holders of Scheme
Shares (as defined in the Scheme as referred to in paragraph (a) of the
resolution set out below) convened for 9.30 a.m. on the same day and at the same
place, by an order of the High Court of Justice of the Isle of Man, shall have
concluded or been adjourned) for the purpose of considering and, if thought fit,
passing the following resolution, which will be proposed as a special
resolution.

SPECIAL RESOLUTION

THAT:

for the purpose of giving effect to the scheme of arrangement (the “Scheme”),
between the Company and the holders of Scheme Shares (as defined in the Scheme),
a copy of which has been produced to this meeting and for the purposes of
identification signed by the chairman hereof, in its original form or subject to
any modification(s), addition(s), or condition(s) approved or imposed by the
High Court of Justice of the Isle of Man (“Court”), with effect from the passing
of this resolution, the articles of association of the Company be altered by the
adoption and inclusion of the following new article 173:

“Shares not subject to Scheme of Arrangement

 

(a) In this Article, references to the “Scheme” are to the Scheme of Arrangement
between the Company and the holders of Scheme Shares (as defined in the Scheme)
dated 28 May 2010 (with or subject to any modification, addition or condition
approved or imposed by the Court) under section 152 of the CA 1931 and terms
defined in the Scheme shall have the same meanings in this article.

 

(b) If the Company issues any Ordinary Shares (other than to Aether Ios Limited,
any subsidiary of Aether Ios Limited, or any nominee of Aether Ios Limited (each
a “Bidco Company”)) on or after the date of the adoption of this Article and
prior to 6.00 p.m. on the date of the hearing to sanction the Scheme (the
“Hearing Date”) such Ordinary Shares shall be issued subject to the terms of the
Scheme and the holder or holders of such Ordinary Shares shall be bound by the
Scheme accordingly.

 

(c) If any Ordinary Shares are issued to any person (a “new member”) at or after
6.00 p.m. on the Hearing Date they will, provided that the Scheme has become
effective and that Aether Ios Limited is a member of the Company, be immediately
transferred to Aether Ios Limited or its nominee(s) (unless such Ordinary Shares
are issued to a Bidco Company) in consideration of and conditional on the
payment to the new member of the same cash consideration per Ordinary Share as
would have been payable to a holder of the Scheme Shares under the Scheme.

 

(d)

To give effect to any such transfer required by this Article 173, the Company
may appoint any person to execute a form of transfer on behalf of the new member
in favour of Aether Ios Limited or its nominee(s). Pending the registration of
Aether Ios Limited or

 

74



--------------------------------------------------------------------------------

 

its nominee(s) as the holder of any share to be transferred pursuant to this
Article 173, Aether Ios Limited shall be empowered to appoint a person nominated
by the directors to act as attorney on behalf of each holder of any such share
in accordance with such directions as Aether Ios Limited may give in relation to
any dealings with or disposal of such share (or any interest therein),
exercising any rights attached thereto or receiving any distribution or other
benefit accruing or payable in respect thereof and the registered holder of such
share shall exercise all rights attaching thereto in accordance with the
directions of Aether Ios Limited but not otherwise.”

28 May 2010

By Order of the Board

Philip Scales

Company Secretary

Registered Office:

IOMA House

Hope Street

Douglas

Isle of Man

IM1 1AP

Registered in Isle of Man No. 109015C

Notes:

 

1. Only holders of ordinary shares of £0.01 in the capital of the Company are
entitled to attend and vote at this meeting and may appoint a proxy to attend,
speak and vote instead of them. A member may appoint more than one proxy in
relation to the extraordinary general meeting provided that each proxy is
entitled to exercise the rights attaching to a different share or shares held by
that member. A proxy need not be a member of the Company.

 

2. A yellow form of proxy is enclosed for use at this meeting. To be valid,
completed forms of proxy must be returned so as to arrive at the offices of the
Company’s receiving agent, Computershare Investor Services (Jersey) Limited,
Queensway House, Hilgrove Street, St Helier, Jersey JE1 1ES, not later than 9.45
a.m. on 30 June 2010, or if the meeting is adjourned, at least 48 hours before
the start of the adjourned meeting. Forms of proxy may also be sent by facsimile
transmission to Computershare Investor Services (Jersey) Limited on 0870 873
5851 (from within the British Isles) or +44 870 873 5851 (from outside the
British Isles). Members with shares held through CREST may also appoint a proxy
or proxies using CREST by following the instructions set out on pages 15 to 17
of this document.

 

3. Completion and return of a form of proxy, or the appointment of proxies
through CREST, will not preclude a holder of ordinary shares from attending and
voting in person at the meeting, or any adjournment thereof.

 

4. Entitlement to attend and vote at the meeting and the number of votes which
may be cast thereat will be determined by reference to the register of members
of the Company at 6.00 p.m. on 30 June 2010 (or in the event that the meeting is
adjourned, by reference to the register of members at 6.00 p.m. on the day that
is 2 days before the adjourned meeting). Changes to entries on the register of
members after that time (or in the event that the meeting is adjourned, on the
register of members at 6.00 p.m. on the day that is 2 days before the adjourned
meeting) shall be disregarded in determining the rights of any person to attend
and vote at the meeting.

 

5. In the case of joint holders of ordinary shares the vote of the senior member
who tenders a vote, whether in person or by proxy, will be accepted to the
exclusion of the other joint holder(s) and for this purpose seniority will be
determined by the order in which the names stand in the register of members of
the Company in respect of the relevant joint holding.

 

75